                Case 20-11785-CSS              Doc 998       Filed 02/05/21        Page 1 of 9




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    BBGI US, INC., et al.,                                        ) Case No. 20-11785 (CSS)
                                                                  )
                                     Debtors. 1                   ) (Jointly Administered)
                                                                  )

                                  CERTIFICATE OF PUBLICATION

           I, Zachary Steinberg, depose and say that I am employed by Prime Clerk LLC (“Prime
    Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       This Certificate of Publication includes a sworn statement verifying that the Notice of (I)
Approval of Disclosure Statement, (II) Establishment of Record Date, (III) Hearing on
Confirmation of the Plan, (IV) Procedures for Objecting to the Confirmation of the Plan, and (V)
Procedures and Deadline for Voting on the Plan, conformed for publication, was published (1) on
February 4, 2021, in the business edition of The New York Times as described on Exhibit A
attached hereto and (2) on February 4, 2021, in the business edition of The Globe and Mail as
described on Exhibit B attached hereto.




                               [Remainder of Page Intentionally Left Blank]




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are BBGI US, Inc. (f/k/a Brooks Brothers Group, Inc.) (8883); Brooks Brothers Far East
Limited (N/A); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); BBGI International,
LLC (f/k/a Brooks Brothers International, LLC) (N/A); BBGI Restaurant, LLC (f/k/a Brooks Brothers Restaurant,
LLC) (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC (5649); RBA Wholesale, LLC
(0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance of Puerto Rico, Inc. (2147); 696
White Plains Road, LLC (7265); and BBGI Canada Ltd. (f/k/a Brooks Brothers Canada Ltd.) (4709). The Debtors’
corporate headquarters and service address is 100 Phoenix Ave., Enfield, CT 06082.
              Case 20-11785-CSS         Doc 998     Filed 02/05/21     Page 2 of 9




Dated: February 5, 2021
                                                                    /s/ Zachary Steinberg
                                                                    Zachary Steinberg
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on February 5, 2021, by Zachary Steinberg
proved to me on the basis of satisfactory evidence to be the person who executed this affidavit.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                             2                                         SRF 50705
Case 20-11785-CSS   Doc 998   Filed 02/05/21   Page 3 of 9




                      Exhibit A
                Case 20-11785-CSS           Doc 998       Filed 02/05/21        Page 4 of 9




                      PROOF OF PUBLICATION
                                                                                                21
                                                                                      Feb-04, 20___
                                                                  ___________________________


/͕ĚŐĂƌEŽďůĞƐĂůĂ͕ŝŶŵǇĐĂƉĂĐŝƚǇĂƐĂWƌŝŶĐŝƉĂůůĞƌŬŽĨƚŚĞWƵďůŝƐŚĞƌŽĨ                        Ă
ĚĂŝůǇŶĞǁƐƉĂƉĞƌŽĨŐĞŶĞƌĂůĐŝƌĐƵůĂƚŝŽŶƉƌŝŶƚĞĚĂŶĚƉƵďůŝƐŚĞĚŝŶƚŚĞŝƚǇ͕ŽƵŶƚǇĂŶĚ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕
ŚĞƌĞďǇĐĞƌƚŝĨǇƚŚĂƚƚŚĞĂĚǀĞƌƚŝƐĞŵĞŶƚĂŶŶĞǆĞĚŚĞƌĞƚŽǁĂƐƉƵďůŝƐŚĞĚŝŶƚŚĞĞĚŝƚŝŽŶƐŽĨ

                                  ŽŶƚŚĞĨŽůůŽǁŝŶŐĚĂƚĞŽƌĚĂƚĞƐ͕ƚŽǁŝƚŽŶ


 Feb 4, 2021, NYT & Natl, pg B3




                                                          ͺͺͺͺͺͺͺͺͺͺ                          ͺͺͺͺͺͺͺͺ

^ǁŽƌŶƚŽŵĞƚŚŝƐϰƚŚĚĂǇŽĨ
&ĞďƌƵĂƌǇ͕ϮϬϮϭ


ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
EŽƚĂƌǇWƵďůŝĐ
                                                                                                                                                 Case 20-11785-CSS                                                   Doc 998                      Filed 02/05/21                                      Page 5 of 9
CMYK                                                                                                                                  Nxxx,2021-02-04,B,003,Bs-BW,E1


                                                                                                                                                                    THE NEW YORK TIMES BUSINESS THURSDAY, FEBRUARY 4, 2021                                                                                                                                                                                                       N                                                     B3



                                                                                                                                                                                              INTERNATIONAL | INVESTING




                                                                                                                                                                Pension Funds Are Mixed on More Cash for Apollo
                                                                                                                                                                      By MATTHEW GOLDSTEIN
                                                                                                                                                                When investors in Apollo Global
                                                                                                                                                                Management learned last week
                                                                                                                                                                that the firm’s chief executive had
                                                                                                                                                                paid $158 million to the registered
                                                                                                                                                                sex offender Jeffrey Epstein, they
                                                                                                                                                                hardly blinked.
                                                                                                                                                                   After the private equity firm an-
                                                                                                                                                                nounced the figure, revealed by
                                                                                                                                                                an outside investigation, its stock
                                                                                                                                                                rose nearly 7 percent. That was a
                                                                                                                                                                far different response from three
                                                                                                                                                                months ago, when shares plunged
                                                                                                                                                                over concerns about the financial
                                                                                                                                                                ties between Mr. Epstein and the
                                                                                                                         CHRIS WATTIE/REUTERS
                                                                                                                                                                chief executive, Leon Black.
Canada’s privacy commissioner, Daniel Therrien.
                                                                                                                                                                   Apollo     soothed      investors’
                                                                                                                                                                nerves with its announcement
                                                                                                                                                                that Mr. Black, one of its founders,
Facial Recognition App                                                                                                                                          will step down as chief executive
                                                                                                                                                                and that the firm will expand its
                                                                                                                                                                board. Mr. Black will remain
Ruled Illegal in Canada                                                                                                                                         chairman.
                                                                                                                                                                   A more important test could
                                                                                                                                                                come the next time Apollo seeks to
                By KASHMIR HILL                                                      “Information collected from                                                raise money from the 1,500 pen-
The facial recognition app                                                        public websites, such as social me-                                           sion plans, foundations, sovereign
Clearview AI is not welcome in                                                    dia or professional profiles, and                                             wealth funds and other institu-
Canada and the company that de-                                                   then used for an unrelated pur-                                               tions that invest with it. These lim-
veloped it should delete Canadi-                                                  pose, does not fall under the ‘pub-                                           ited partners fuel its ability to                                                                                                                                                                                                                                         DEMETRIUS FREEMAN/BLOOMBERG
ans’ faces from its database, the                                                 licly available’ exception,” accord-                                          carry out corporate buyouts, ex-
                                                                                  ing to the report. The commission-                                                                                                                         Leon Black, shown in 2019, said last week that he would step down as chief of Apollo Global Management by this
country’s privacy commissioner                                                                                                                                  tend loans to companies and make
                                                                                  ers objected to the images being                                                                                                                           summer but stay on as chair after it was learned that he paid $158 million to Jeffrey Epstein for advisory services.
said on Wednesday.                                                                                                                                              other investments.
   “What Clearview does is mass                                                   used in a way that the posters of                                                So far, their response has been
surveillance, and it is illegal,”                                                 the photos hadn’t intended and in                                             mixed. One of the biggest public                                             process,” he said. Some, he ac-                                                   vice. It also said Mr. Black was not                                                 ments, and it is clear that Leon
Commissioner Daniel Therrien                                                      a way that could “create the risk of                                          pension plans in the United States                                           knowledged, may need more time                                                    aware of Mr. Epstein’s predatory                                                     Black did not do that with regards
                                                                                  significant harm to those individ-                                            — the California Public Employ-                                              to assess the firm’s response.                                                    conduct and believed his 2008                                                        to his own billions of dollars,” said
said at a news conference. He
                                                                                  uals.”                                                                        ees’ Retirement System, or Cal-                                                 Any lingering unease could be                                                  guilty plea in a case involving a                                                    Dennis Kelleher, president of Bet-
forcefully denounced the com-
pany as putting all of society “con-                                                 Clearview AI said that it                                                  PERS — offered only cautious                                                 squelched by Apollo’s solid per-                                                                                                                                       ter Markets, a nonprofit group
                                                                                                                                                                                                                                                                                                                               teenage girl had been an isolated
tinually in a police lineup.” Though                                              planned to challenge the determi-                                             support.                                                                     formance. Its assets under man-                                                                                                                                        that supports stringent financial
                                                                                                                                                                                                                                                                                                                               incident.
                                                                                  nation in court. “Clearview AI                                                   “While we are encouraged by                                               agement rose $22 billion in the last                                                                                                                                   regulation.
the Canadian government does                                                                                                                                                                                                                                                                                                      Corporate governance experts
                                                                                  only collects public information                                              the independent investigation and                                            quarter to $455 billion, an indica-                                                                                                                                       Apollo’s decision to add four in-
not have legal authority to enforce                                                                                                                                                                                                                                                                                            said it was natural for there to be
                                                                                  from the Internet which is explic-                                            steps Apollo has taken, the recent                                           tion of the increased value of the                                                                                                                                     dependent board seats was a sig-
photo removal, the position — the                                                                                                                                                                                                                                                                                              lingering questions about why a
                                                                                  itly permitted,” Doug Mitchell, a                                             disclosures remain concerning,                                                                                                                                                                                                                      nal that it was trying to change
strongest one an individual coun-                                                                                                                                                                                                            companies and other assets.
                                                                                  lawyer for Clearview AI, said in a                                            and we will take these matters                                                                                                                                                                                                                      how it operates, said Usha Ro-
try has taken against the company                                                                                                                                                                                                            Apollo posted net income of $434
                                                                                  statement. “Clearview AI is a
— was clear: “This is completely
unacceptable.”
                                                                                  search engine that collects public
                                                                                                                                                                into consideration as part of our
                                                                                                                                                                extensive due diligence of any po-
                                                                                                                                                                                                                                             million, or $1.80 per share, up
                                                                                                                                                                                                                                             sharply from $166 million, or 68
                                                                                                                                                                                                                                                                                                                               Future efforts to raise                                                              drigues, who teaches corporate
                                                                                                                                                                                                                                                                                                                                                                                                                    law and business ethics at the Uni-
                                                                                  data just as much larger compa-
   Clearview scraped more than                                                    nies do, including Google, which is
                                                                                                                                                                tential future investments,” said                                            cents a share, a year earlier.                                                    capital may be hurt                                                                  versity of Georgia School of Law.
three billion photos from social                                                                                                                                Marcie Frost, the chief executive                                               Mr. Black asked for the review                                                                                                                                         But Mr. Black, 69, will still hold
media networks and other public
                                                                                  permitted to operate in Canada.”
                                                                                     The commissioners, who noted
                                                                                                                                                                of CalPERS, which invests in nine                                            in October, after The New York                                                    by past ties to a                                                                    great sway over Apollo.
                                                                                                                                                                Apollo funds.                                                                                                                                                                                                                                          “I am surprised he is going to
websites in order to build a facial
recognition app that is now used
                                                                                  that they don’t have the power to                                                But the Florida State Board of
                                                                                                                                                                                                                                             Times reported that he had paid at
                                                                                                                                                                                                                                             least $50 million to Mr. Epstein,
                                                                                                                                                                                                                                                                                                                               wealthy sex offender.                                                                stay on as chair, but he is a
                                                                                  fine companies or make orders,                                                Administration, which makes in-
by over 2,400 U.S. law enforce-                                                                                                                                                                                                              who died in a Manhattan jail cell in                                                                                                                                   founder,” Ms. Rodrigues said.
                                                                                  sent a “letter of intention” to
ment agencies, according to the                                                                                                                                 vestment decisions for the state’s                                           2019 while facing federal sex traf-                                               billionaire deal maker like Mr.                                                         There is another reason for the
                                                                                  Clearview AI telling it to cease of-
company. When an officer runs a                                                                                                                                 retirement system, was satisfied.                                            ficking charges.                                                                  Black had paid so much money to                                                      firm not to distance itself, she
                                                                                  fering its facial recognition serv-
search, the app provides links to                                                                                                                                  “The actions the firm has taken                                              The review found no wrongdo-                                                   a man with Mr. Epstein’s history.                                                    said: “His prowess is what has
                                                                                  ices in Canada, cease the scraping
sites on the web where the per-                                                                                                                                 with regards to succession and                                               ing by Mr. Black, saying the                                                         “The bread and butter of a firm                                                   made Apollo such a success.”
                                                                                  of Canadians’ faces, and to delete
son’s face has appeared. The                                                                                                                                    governance underscores Apollo’s                                              money was for “bona fide” serv-                                                   like Apollo is its ability to do un-
                                                                                  images already collected.
scope of the company’s reach and                                                                                                                                commitment to following best                                                 ices including tax and estate ad-                                                 matched due diligence on invest-                                                     Mary Walsh contributed reporting.
                                                                                     That is a difficult order: It’s not
law enforcement application was                                                                                                                                 practices,” said Ashbel Williams,
                                                                                  possible to tell someone’s nation-
first reported by The New York                                                                                                                                  the board’s chief executive.
                                                                                  ality or where they live from their
Times in January 2020.                                                            face alone.                                                                      Other limited partners have
   Mr. Therrien, along with three                                                                                                                               stayed quiet. A half-dozen state                                             UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE                             in each case in their capacity as such; provided, however, that Exculpated         the property to be distributed under the Plan;or the transactions in further-
                                                                                     Hoan Ton-That, the chief execu-                                                                                                                          In re                       ) Chapter 11, Case No.20-11785 (CSS)                PartiesshallnotincludeanyFormerD&Os.                                               ance of any of the foregoing; except for fraud, gross negligence, or willful
regional privacy commissioners                                                    tive of Clearview AI, said Wednes-                                            pensions either declined to com-                                              BBGI US,INC.,et al., ) (Jointly Administered)                                        Released Parties means collectively: (i) the Debtors; (ii) the Creditors’     misconduct,asdeterminedbyaFinalOrder.Thisexculpationshallbeinaddi-
in Canada, began an investigation                                                 day that because of the inquiry,                                              ment or did not respond to re-                                                               Debtors.1 ) Re:D.I.918,919 & 954                                 Committee and the members of the Creditors’ Committee solely in their              tion to,and not in limitation of,all other releases,indemnities,exculpations
                                                                                                                                                                                                                                                   NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT,                            capacities as such, and not individually; (iii) the DIP Lender; (iv) the DIP       and any other applicable law or rules protecting such Exculpated Parties
into Clearview a year ago, after                                                  the company stopped operating in                                              quests after the firm announced                                                 (II) ESTABLISHMENT OF RECORD DATE, (III) HEARING ON                           Agent;(v) the ABL Agent;(vi) the ABL Lenders;(vii) the Information Officer;        from liability. Notwithstanding anything to the contrary in the foregoing,
the article on the company was                                                    Canada last July, but had no plans                                            the results of the outside review.                                                  CONFIRMATION OF THE PLAN, (IV) PROCEDURES FOR
                                                                                                                                                                                                                                                  OBJECTING TO THE CONFIRMATION OF THE PLAN, AND
                                                                                                                                                                                                                                                                                                                              (viii) with respect to any Person or Entity in the foregoing clauses (i) through
                                                                                                                                                                                                                                                                                                                              (vii),such Person or Entity’s predecessors,successors and assigns,subsidiar-
                                                                                                                                                                                                                                                                                                                                                                                                                 the exculpation set forth herein does not release any post-Effective Date
                                                                                                                                                                                                                                                                                                                                                                                                                 obligation or liability of any Entity under the Plan, the Sale Transaction, or
published. Privacy laws in Canada                                                 to proactively delete Canadians                                               The Pennsylvania Public School                                               (V) PROCEDURES AND DEADLINE FOR VOTING ON THE PLAN                               ies,affiliates,current and former officers,directors,principals,shareholders,      any document, instrument, or agreement (including those set forth in the
                                                                                                                                                                                                                                                                                                                              members, partners, employees, agents, advisory board members, financial            PlanSupplement)executedtoimplementthePlanortheSaleTransaction.
require getting people’s consent to                                               from its database.                                                            Employees’ Retirement System,                                                TO ALL PARTIES IN INTEREST PLEASETAKE NOTICETHAT:
                                                                                                                                                                                                                                                  1. Approval of Disclosure Statement. On January 26, 2021, the United        advisors, attorneys, accountants, investment bankers, consultants, repre-              Section10.7ofthePlan: Injunction
use their personal data, giving the                                                  The company has previously                                                 which had said that it would not in-                                         States Bankruptcy Court for the District of Delaware (the “Court”) held a        sentatives, management companies, and other professionals, and such                    (a) Upon entry of the Confirmation Order, all holders of Claims and
                                                                                                                                                                                                                                             hearing (the “Disclosure Statement Hearing”) regarding approval of               persons’ respective heirs, executors, estates, servants and nominees each          Interests and other parties in interest, along with their respective
government grounds to pursue an                                                   taken pains to delete faces after                                             vest additional money with Apollo                                            the Disclosure Statement for Amended Joint Chapter 11 Plan of Liquidation        solely in its capacity as such;provided, however,that the (i) DV Entities,and      present or former employees, agents, officers, directors, principals,
inquiry. Authorities in Australia                                                 running afoul of local privacy                                                until the review was complete, de-                                           for BBGI US, Inc. and Its Affiliated Debtors, filed on January 22, 2021 [D.I.    (ii) Former D&Os and Shareholders shall not be Released Parties; provided,
                                                                                                                                                                                                                                                                                                                              further that any holder of a Claim that opts out of the releases set forth in
                                                                                                                                                                                                                                                                                                                                                                                                                 and affiliates, shall be enjoined from taking any actions to interfere
                                                                                                                                                                                                                                                                                                                                                                                                                 with the implementation or Consummation of the Plan in relation to
                                                                                                                                                                                                                                             919] (as may be amended, modified, or supplemented, the “Disclosure
and the United Kingdom are                                                        laws. Last year, Clearview was                                                clined further comment.                                                      Statement”) in the chapter 11 cases of BBGI US, Inc. and its debtor              Section 10.5 of the Plan or files with the Bankruptcy Court an objection to        anyClaimextinguished,discharged,orreleasedpursuanttothePlan.
                                                                                                                                                                                                                                             affiliates, as debtors and debtors in possession in the above-captioned          the releases set forth Section 10.5 of the Plan by the deadline established to         (b) Except as expressly provided in the Plan, the Confirmation
jointly pursuing an inquiry of their                                              sued in Illinois for violating that                                              On a conference call with ana-                                            chapter 11 cases (collectively, the “Debtors”). After the hearing, the           fileobjectionstothePlanshallnotbeaReleasedParty.                                   Order, or a separate order of the Bankruptcy Court or as agreed to
own.                                                                              state’s Biometric Information Pri-                                            lysts after Apollo released quar-                                            Court entered an order [D.I. 954] (the “Disclosure Statement Order”)                  Releasing Parties means collectively,and in each case,in their respec-        by the Debtors and a holder of a Claim against or Interest in the
                                                                                                                                                                                                                                                                                                                                                                                                                 Debtors, all Entities who have held, hold, or may hold Claims against
                                                                                                                                                                                                                                             approving the Disclosure Statement. The Disclosure Statement Order also          tive capacities as such:(i) the Released Parties;(ii) all holders of Claims and
   Dozens of law enforcement                                                      vacy Act, which says that compa-                                              terly earnings on Wednesday,                                                 authorizes the Debtors to solicit votes to accept or reject the Amended Joint    Interests that are deemed to accept the Plan;(iii) all holders of Claims who       or Interests in the Debtors (whether or not proof of such Claims or
                                                                                                                                                                                                                                                                                                                              vote to accept the Plan;(iv) all holders of Claims that are entitled to vote on    Interests has been filed and whether or not such Entities vote in favor
agencies and organizations across                                                 nies must get people’s consent be-                                            Marc Rowan, the co-founder who                                               Chapter 11 Plan of Liquidation for BBGI US, Inc. and Its Affiliated Debtors,
                                                                                                                                                                                                                                             filed on January 22, 2021 [D.I. 918] (as may be amended, modified, or            the Plan who abstain from voting on the Plan or who vote to reject the Plan,       of, against or abstain from voting on the Plan or are presumed to have
Canada used the app, according to                                                 fore using images of their faces.                                             will take over as chief executive,                                           supplementedinaccordancewiththetermstherein,the“Plan”).2                         but in either case,do not opt out of granting the releases set forth in Section    accepted or deemed to have rejected the Plan) and other parties in
                                                                                                                                                                                                                                                  2. ConfirmationHearing. AhearingtoconsiderconfirmationofthePlan             10.5 of the Plan;(v) holders of Claims or Interests that are deemed to reject      interest, along with their respective present or former employees,
the commissioners, including the                                                  Clearview tried to delete Illinois                                            said the “vast majority” of invest-                                          (the“Confirmation Hearing”) has been scheduled before the Honorable              the Plan and do not timely file with the Bankruptcy Court an objection to          agents, officers, directors, principals, and affiliates are permanently
national Royal Canadian Mounted                                                   residents’ faces by, for example,                                             ors were satisfied after a “busy                                             Christopher S. Sontchi, United States Bankruptcy Judge, at the Court,            the releases set forth in Section 10.5 of the Plan by the deadline established
                                                                                                                                                                                                                                                                                                                              to file objections to the Plan;(vi) holders of Administrative Expense Claims
                                                                                                                                                                                                                                                                                                                                                                                                                 enjoined, on and after the Effective Date, solely with respect to any
                                                                                                                                                                                                                                                                                                                                                                                                                 Claims,Interests,andCausesofActionthatwillbeorareextinguished,
                                                                                                                                                                                                                                             824 North Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware
Police. One Canadian law enforce-                                                 looking at photo metadata and ge-                                             week of communication” to dis-                                               19801,on March 5, 2021 at 1:00 p.m. (prevailing Eastern Time). The               and Priority Tax Claims that do not hold Claims or Interests in any Class and      discharged, or released pursuant to the Plan from (i) commencing,
                                                                                                                                                                                                                                                                                                                              do not timely file with the Bankruptcy Court an objection to the releases set      conducting, or continuing in any manner, directly or indirectly, any
ment officer told The Times last                                                  ographical information. It also al-                                           cuss the review and governance                                               Confirmation Hearing may be held virtually or adjourned or continued
                                                                                                                                                                                                                                             from time to time by the Court or the Debtors without further notice other       forth in Section 10.5 of the Plan by the deadline established to file objec-       suit, action, or other proceeding of any kind (including, without limi-
year that it was “the biggest                                                     lows state residents to request re-                                           changes.                                                                     than as announced in open court or as indicated in any notice of agenda          tions to the Plan,and (vii) with respect to any Person or entity in the forego-    tation, any proceeding in a judicial, arbitral, administrative or other
                                                                                                                                                                                                                                             of matters scheduled for hearing filed by the Debtors with the Court. The        ing clauses (i) through (vi),such Person or Entities’predecessors,successors       forum) against or affecting the Debtors, the LiquidationTrust, and the
breakthrough in the last decade”                                                  moval by uploading photos of                                                     “They appreciated the serious-                                            Plan may be modified, if necessary, prior to, during, or as a result of the      and assigns, subsidiaries, affiliates, current and former officers, directors,     Litigation Trust, or the property of any of the Debtors, the Liquidation
                                                                                                                                                                                                                                                                                                                              principals, shareholders, members, partners, employees, agents, advisory           Trust, the Litigation Trust; (ii) enforcing, levying, attaching (includ-
for investigating child sexual                                                    themselves via an “opt-out form.”                                             ness with which we took the                                                  ConfirmationHearing.
                                                                                                                                                                                                                                                                                                                              board members, financial advisors, attorneys, accountants, investment              ing, without limitation, any prejudgment attachment), collecting, or
                                                                                                                                                                                                                                                  3. RecordDate.Theholders of Claimsagainstthe Debtorsas of January
abuse crimes. “Thousands of                                                          Mr. Ton-That said Clearview al-                                                                                                                         19,2021 (the“Record Date”) in Class 3 (PBGC Claims) and Class 4 (General         bankers, consultants, representatives, management companies, and other             otherwise recovering by any manner or means, whether directly or
                                                                                                                                                                                                                                                                                                                                                                                                                 indirectly, any judgment, award, decree, or order against the Debtors,
                                                                                                                                                                                                                                             UnsecuredClaims)ofthePlanareentitledtovoteonthePlan:                             professionals, and such persons’ respective heirs, executors, estates, ser-
searches” were conducted, a re-                                                   lows Canadians to opt out of the                                                                                                                                4. Voting Deadline. All votes to accept or reject the Plan must be          vantsandnominees,intheirrespectivecapacitiesassuch.                                and the Liquidation Trust; or the property of any of the Debtors, the
                                                                                                                                                                                                                                                                                                                                   SelectProvisionsofthePlan                                                     LiquidationTrust, and the Litigation Trust; (iii) creating, perfecting, or
port from the commissioners said,                                                 database the same way.                                                                         If You Are or Were a Delivery Driver for                    actuallyreceivedbytheDebtors’votingandtabulationagent,PrimeClerk
                                                                                                                                                                                                                                                                                                                                   Section 10.4 of the Plan: Releases by the Debtors. As of the                  otherwise enforcing in any manner, directly or indirectly, any encum-
                                                                                                                                                                     NPC International, Inc.’s Pizza Hut Business, You May Be                LLC (“Prime Clerk”), by no later than 5:00 p.m. (prevailing Eastern
but only one agency was paying                                                       Mr. Therrien was not satisfied                                                      Entitled To Compensation as Part of a Settlement                    Time) on February 26, 2021 (the “Voting Deadline”). Any failure to               Effective Date, except (i) for the rights that remain in effect from and           brance of any kind against the Debtors, the Liquidation Trust, and the
                                                                                                                                                                                                                                             follow the voting instructions included with your Ballot may disqualify your     after the Effective Date to enforce the Plan; and (ii) as otherwise pro-           Litigation Trust or the property of any of the Debtors, the Liquidation
for the app, mainly because a                                                     with that solution. “You realize the                                           Go to https://dm.epiq11.com/NPC for more information, including
                                                                                                                                                                                                                                             Ballotandyourvote.                                                               vided in the Plan or in the Confirmation Order, for good and valuable              Trust, and the Litigation Trust; (iv) asserting any right of setoff,
                                                                                                                                                                the Second Amended Joint Chapter 11 Plan of NPC International, Inc.,                                                                                                                                                                             directly or indirectly, against any obligation due from the Debtors, the
number of groups used it through                                                  irony of the remedy, requiring in-                                            which contains a description of the relevant settlement.                          5. Parties in Interest Not Entitled toVote. Holders of Unimpaired Claims    consideration, including their cooperation and contributions to the
                                                                                                                                                                                                                                                                                                                                                                                                                 LiquidationTrust,andtheLitigationTrust,oragainstpropertyorinter-
                                                                                                                                                                                                                                             in classes presumed to accept the Plan are not entitled to vote and will not     Chapter 11 Cases, the Released Parties will be deemed conclusively,
a free trial.                                                                     dividuals to provide further per-                                              The settlement class includes the following individuals:
                                                                                                                                                                  All delivery drivers who were employed by the Debtors in the Pizza         receiveaBallot. Inaddition,holdersofImpairedClaimsinclassesdeemedto              absolutely, unconditionally, irrevocably, and forever released and dis-            ests in property of any of the Debtors, the Liquidation Trust, and the
                                                                                                                                                                                                                                                                                                                              charged, to the maximum extent permitted by law, by the Debtors and                Litigation Trust except as contemplated or allowed by the Plan; and
   According to the commission-                                                   sonal information about them-                                                   Hut Business after (i) January 1, 2014, through the date that the          rejectthePlanarenotentitledtovoteandwillnotreceiveaBallot.
                                                                                                                                                                                                                                                  6. If you (i) disagree with the amount set forth by the Debtors for your    the Estates, in each case, on behalf of themselves and their respective            (v) acting or proceeding in any manner, in any place whatsoever, that
                                                                                                                                                                  Debtors’ Second Amended Joint Chapter 11 Plan, which was ﬁled                                                                                                                                                                                  doesnotconformtoorcomplywiththeprovisionsofthePlan.
ers’ report, Clearview said that it                                               selves,” he said.                                                               in the Bankruptcy Court on January 26, 2021 (the“Plan”) becomes            Claim in the Schedules or (ii) if you have filed a proof of claim and disagree   successors (including the Liquidation Trust and the Litigation Trust),
                                                                                                                                                                                                                                                                                                                                                                                                                     (c) By accepting distributions pursuant to the Plan, each holder of
                                                                                                                                                                                                                                             with either (a) the Debtors’ objection to your Claim and believe that you        assigns, and representatives, and any and all other persons that may
did not need consent from Canadi-                                                    Mr. Ton-That said he was eager                                               eﬀective (the“Eﬀective Date”) or (ii) January 1, 2007 solely in the
                                                                                                                                                                                                                                             should be entitled to vote on the Plan or (b) the Debtors’ classification or     purport to assert any Cause of Action derivatively, by, through or on              an Allowed Claim or Interest extinguished, discharged, or released
                                                                                                                                                                  States of Illinois, Kentucky, Oklahoma, Oregon, or Florida, through                                                                                                                                                                            pursuant to the Plan shall be deemed to have affirmatively and spe-
ans to use facial biometric infor-                                                to fight the finding in court. “This                                            the Eﬀective Date.                                                         request for estimation of your Claim and believe that you should be entitled     behalf of the foregoing Persons and Entities, from any and all Claims
                                                                                                                                                                                                                                                                                                                              and Causes of Action, whether liquidated or unliquidated, fixed or                 cifically consented to be bound by the Plan, including, without limita-
                                                                                                                                                                                                                                             to vote on the Plan in a different amount,then you must file with the Court,
mation, because that information                                                  is a simple issue of public informa-                                           The settlement relates to claims brought in the chapter 11 case of NPC
                                                                                                                                                                that NPC delivery drivers were under-reimbursed for out-of-pocket            and serve on the parties identified in paragraph 8 below,a motion (a“Rule        contingent, matured or unmatured, known or unknown, foreseen or                    tion,theinjunctionssetforthinSection10.7ofthePlan.
                                                                                                                                                                                                                                                                                                                              unforeseen, existing or hereinafter arising, in law, equity, or other-                 (d) The injunctions in Section 10.7 of the Plan shall extend to any
came from photos that were on the                                                 tion and who has access to it and                                             costs associated with using their vehicles to deliver pizzas on behalf       3018 Motion”) for an order pursuant to Rule 3018(a) of the Federal
                                                                                                                                                                                                                                             Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) temporarily               wise that the Debtors or the Estates would have been legally entitled              successors of the Debtors, the Liquidation Trust, and the Litigation
                                                                                                                                                                of NPC, and, as a result, that this under-reimbursement led to delivery                                                                                                                                                                          Trustandtheirrespectivepropertyandinterestsinproperty.
public internet. There is an excep-                                               why,” he said. “We don’t want a                                               drivers receiving less than minimum wage in violation of the Fair Labor      allowing your Claim in a different amount for purposes of voting to accept       to assert in their own right (whether individually or collectively) or on
                                                                                                                                                                                                                                                                                                                                                                                                                     Section 10.8 of the Plan: Waiver of Statutory Limitation on
                                                                                                                                                                                                                                             or reject the Plan. All Rule 3018 Motions must be filed on or before 4:00        behalf of the holder of any Claim or Interest or other Person, based on
tion in the privacy law for publicly                                              world where it’s just Google and a                                            Standards Act and various state minimum wage laws. These claims
                                                                                                                                                                                                                                             p.m. (prevailing Eastern Time) on February 12, 2021, or fourteen                 orrelatingto,inwholeorinpart,theDebtors,theChapter11Cases,the                      Releases. EACH RELEASING PARTY IN EACH OF THE RELEASES CONTAINED
                                                                                                                                                                largely adopt the allegations of a lawsuit ﬁled by certain of these same                                                                                                                                                                         IN THE PLAN (INCLUDING UNDER SECTION 10 OF THE PLAN) EXPRESSLY
available information. The com-                                                   few other tech companies access-                                              delivery drivers in an action entitled Collins v. NPC International, Inc.,   days after the service of an objection to your Claim (the“Rule 3018              Recognition Proceedings, the pre- and post-petition marketing and
                                                                                                                                                                                                                                                                                                                              sale process, the Sale Transaction, the APA, the DIP Credit Agreement              ACKNOWLEDGES THAT ALTHOUGH ORDINARILY A GENERAL RELEASE MAY
                                                                                                                                                                                                                                             Motion Deadline”). Rule 3018 Motions that are not timely filed and
mission disagreed.                                                                ing public information.”                                                      No. 17-cv-312 (the“Collins Action”) which is pending in the Southern
                                                                                                                                                                District of Illinois.
                                                                                                                                                                                                                                             served in the manner set forth above on or before the Rule 3018 Motion           or any related agreements, instruments, and other documents relat-                 NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW
                                                                                                                                                                                                                                                                                                                                                                                                                 OR SUSPECT TO EXIST IN HIS FAVOR, WHICH IF KNOWN BY IT MAY HAVE
                                                                                                                                                                                                                                             Deadline shall not be considered. As to any creditor that timely files a Rule    ing thereto, the purchase, sale, or rescission of the purchase or sale
                                                                                                                                                                 The Debtors have denied, and continue to deny, that these claims            3018 Motion,that creditor’s Ballot will be counted as provided in the Order      of any security of the Debtors, the subject matter of, or the transac-             MATERIALLY AFFECTED ITS SETTLEMENT WITH THE PARTY RELEASED, IT
                                                                                                                                                                have any merit and have vigorously defended against them. Nothing            except as may be otherwise ordered by the Court. Creditors may contact           tions or events giving rise to, any Claim or Interest that is treated in           HAS CAREFULLY CONSIDERED AND TAKEN INTO ACCOUNT IN DETERMINING
                                                                                                                                                                contained in this notice should be construed as suggesting the Court’s       Prime Clerk in writing at (i) BBGI US, Inc.Ballot Processing, c/o Prime Clerk    the Plan, the business or contractual arrangements between any                     TO ENTER INTO THE ABOVE RELEASES THE POSSIBLE EXISTENCE OF SUCH
           IN THE UNITED STATES BANKRUPTCY COURT                                Reorganized Sable Land: Bighorn Asset Company, LLC, Attn: Mr. James             view as to the merits of these allegations.                                  LLC,One Grand Central Place,60 East 42nd Street,Suite 1440,New York,NY           Debtor and any Released Party, the restructuring of Claims and                     UNKNOWN LOSSES OR CLAIMS. WITHOUT LIMITING THE GENERALITY OF
FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION                             Mayfield, 5221 N.O’Connor Blvd., 11th Floor, Irving,TX 75093,jmayfield@          On January 29, 2021, the United States Bankruptcy Court for the             10165, (ii) by telephone at 877-930-4317 (Domestic) or 347-899-4592              Interests before or during the Chapter 11 Cases, the Recognition                   THE FOREGOING, EACH RELEASING PARTY EXPRESSLY WAIVES ANY AND
 In re: SABLE PERMIAN                       § Chapter 11                        fdlenergy.com; with a copy to: Simpson Thacher & Bartlett LLP, Attn:            Southern District of Texas, Houston Division (the “Bankruptcy                (International), or (iii) by email to brooksbrothersballots@PrimeClerk.          Proceedings, the Disclosure Statement, the Plan (including the Plan                ALL RIGHTS CONFERRED UPON IT BY ANY STATUTE OR RULE OF LAW WHICH
           RESOURCES, LLC, et al., § Case No. 20-33193 (MI)                     Christopher R. May and Brad Honeycutt, 600 Travis Street, Suite 5400,           Court”) approved a settlement, in which the Debtors have agreed              com (referencing “BBGI US, Inc. Ballots” in the subject line) to receive an      Supplement), or the solicitation of votes with respect to the Plan, or             PROVIDES THAT A RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                        Debtors.    1
                                            § (Jointly Administered)            Houston,TX77002,cmay@stblaw.com;brad.honeycutt@stblaw.com.                      to pay or give delivery drivers an allowed claim in the bankruptcy,          appropriate Ballot for any Claim for which a Proof of Claim and Rule 3018        any other act or omission, in all cases based upon any act or omission,            CLAIMANT DOES NOT KNOW OR SUSPECTTO EXIST IN ITS FAVOR ATTHETIME
                                                                                    d. Service Instructions for Plan Administrator. Service on the              as more fully described in the Plan. This amount will be based on (i)        Motionhavebeentimelyfiled.                                                       transaction, agreement, event or other occurrence taking place on or               OF EXECUTINGTHE RELEASE,WHICH IF KNOWN BY IT MAY HAVE MATERIALLY
      NOTICE OF ENTRY OF CONFIRMATION ORDER AND                                 Plan Administrator should be completed at the following addresses:              what time period each delivery driver was employed by NPC; (ii) how                                                                                                                                                                              AFFECTED ITS SETTLEMENT WITH THE RELEASED PARTY, INCLUDING THE
      EFFECTIVE DATE OF THIRD AMENDED JOINT PLAN                                                                                                                                                                                                  7. Objections to Confirmation. The deadline to object or respond to         before the Effective Date; provided, that nothing herein shall be con-
                                                                                Plan Administrator: Conway MacKenzie, LLC, Attn: Paul Jansen, 909               many miles driven while delivering pizza for NPC; (iii) whether each         confirmation of the Plan is 4:00 p.m. (prevailing Eastern Time) on               strued to release any obligation of any party under the Plan, the Sale             PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542. THE RELEASES
    OF REORGANIZATION AND LIQUIDATION FOR SABLE                                 Fannin Street, Suite #4000, Houston, Texas 77002, Paul.Jansen@                                                                                                                                                                                                                                                                   CONTAINED IN SECTION 10 OF THE PLAN ARE EFFECTIVE REGARDLESS OF
PERMIAN RESOURCES, LLC AND ITS AFFILIATE DEBTORS                                                                                                                delivery driver already submitted a timely proof of claim in the chapter     February26,2021(the“PlanObjectionDeadline”).                                     Transaction, or any document, instrument, or agreement executed
                                                                                conwaymackenzie.com; with a copy to: Hunton Andrews Kurth LLP,                  11 cases; and (iv) the total number of delivery drivers who decide to             8. Objectionsandresponses,ifany,toconfirmationofthePlan,must:(a)            to implement the Plan or the Sale Transaction; provided, further, that             WHETHER THOSE RELEASED MATTERS ARE PRESENTLY KNOWN,UNKNOWN,
       UNDER CHAPTER 11 OF THE BANKRUPTCY CODE                                  Attn: Ashley Harper, 600 Travis Street, Suite 4200, Houston, Texas 77002,                                                                                                                                                                                                                                                        SUSPECTEDORUNSUSPECTED,FORESEENORUNFORESEEN.
                                                                                                                                                                return a form which would allow them to participate in the settlement.       be in writing,(b) comply with the Bankruptcy Rules and the Local Rules,(c)       nothing in Section 10.4 of the Plan shall constitute a release of any of
TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES                           ashleyharper@HuntonAK.com.                                                       Complete information about the settlement can be found in the                                                                                                                                                                                       Section 10.10 of the Plan: PBGC Release. As of the Effective Date,
IN INTEREST:                                                                                                                                                                                                                                 set forth the name of the objector and the nature and amount of any claim        theDVClaimsortheFormerD&OandShareholderCausesofAction.
                                                                                    e. Service Instructions for Liquidating Trustee. Service on the             Second Amended Joint Chapter 11 Plan of NPC International, Inc.,             or interest asserted by the objector against or in the Debtors,(d) state with         Section 10.5 of the Plan: Releases by Holders of Claims and                   to the maximum extent permitted by applicable law, other than
     PLEASE TAKE NOTICE that on January 29, 2021, the United States             Liquidating Trustee should be completed at the following addresses:             available at https://dm.epiq11.com/NPC. Pursuant to the Plan, any                                                                                                                                                                                the Debtors with respect to the Allowed PBGC Claims, the Released
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy                                                                                                                                                                         particularity the legal and factual bases for the objection and the specific     Interests (the“Third Party Release”).As of the Effective Date, except
                                                                                Liquidating Trustee: Conway MacKenzie, LLC, Attn: Paul Jansen, 909              person, including a delivery driver, who has not ﬁled a timely proof of      grounds therefor, and provide proposed language that, if accepted and            (i) for the right to enforce the Plan; and (ii) as otherwise expressly pro-        Parties, for good and valuable consideration, shall be deemed to be
Court”) entered an order (the “Confirmation Order”) [Docket No. 844]            Fannin Street, Suite #4000, Houston, Texas 77002, Paul.Jansen@                  claim asserting a claim arising prior to July 1, 2020 against the debtors                                                                                                                                                                        released and discharged by the PBGC and the Pension Plans from any
confirming the Third Amended Joint Plan of Reorganization and Liquidation                                                                                                                                                                    incorporated by the Debtors, would obviate such objection, (e) be filed          vided in the Plan or in the Confirmation Order, in exchange for good
                                                                                conwaymackenzie.com; with a copy to: Hunton Andrews Kurth LLP,                  or who does not ﬁle a postpetition administrative expense claim              with the Court, contemporaneously with a proof of service, by no later           and valuable consideration, including the obligations of the Debtors               Causes of Action based on or relating to the Pension Plans; provided,
forSablePermianResources,LLC anditsAffiliateDebtorsUnderChapter11of             Attn: Ashley Harper, 600 Travis Street, Suite 4200, Houston, Texas 77002,       arising after July 1, 2020 by the Administrative Expense Claims Bar                                                                                                                                                                              however, that nothing in the Plan, the Confirmation Order, or any
the Bankruptcy Code [Docket No.819] (as modified or amended,the“Plan”)                                                                                                                                                                       than the Plan Objection Deadline, and (f) be served in accordance with           under the Plan, to the fullest extent permissible under applicable
                                                                                ashleyharper@HuntonAK.com.                                                      Date will have those claims released as set forth in the Plan. Further, as   the Local Rules upon the following parties: (i) Debtors: BBGI US,Inc.,et al.,    law, as such law may be extended or integrated after the Effective                 other document filed in the Debtors’Chapter 11 Cases without notice
in the chapter 11 cases of the above-captioned debtors (collectively, the           PLEASE TAKE FURTHER NOTICE that each Administrative Claim                   set forth in the Plan, the settlement provides that upon the Eﬀective                                                                                                                                                                            to the PBGC shall be construed to release (i) non-Debtor members of
“Debtors”).Unless otherwise defined in this Notice,capitalized terms and                                                                                                                                                                     100 Phoenix Avenue, Enfield, CT 06082, Attn: Steven Goldaper; (ii) Office        Date, the Released Parties shall be deemed conclusively, absolutely,
                                                                                and Rejection Damages Claim referenced above must be Filed, including           Date, all delivery drivers who do not submit a Settlement Election           of the U.S. Trustee: 844 King Street, Suite 2207, Wilmington, DE 19801,          unconditionally, irrevocably and forever, released, and discharged by              the controlled group of the Pension Plans’sponsors (within the mean-
phrases used herein have the meanings given to them in the Plan and             supporting documentation so as to be actually received by the Balloting                                                                                                                                                                                                                                                          ing of Section 4001 of ERISA or Section 414 of the Internal Revenue
the Confirmation Order. This Notice is intended solely to provide notice of                                                                                     and Participation Form choosing not to participate in the settlement         Attn: Richard L.Schepacarter; (iii) Counsel to the Debtors: Weil, Gotshal        the Releasing Parties in each case, from any and all Claims and Causes
                                                                                Agent on or before the applicable bar date as follows: electronically           shall fully release the Debtors’ current and former directors, oﬃcers,       & Manges LLP, Attn: Garrett A. Fail (garret.fail@weil.com), David J. Cohen       of Action, whether liquidated or unliquidated, fixed or contingent,                Code of 1986, as amended) as of the Pension Plan Termination Date
the entry of the Confirmation Order and occurrence of the Effective Date        through the interface available at http://cases.primeclerk.com/spr, or                                                                                                                                                                                                                                                           from Causes of Action or any other obligations based on or relating to
under the Plan and it does not,and shall not be construed to,limit,modify                                                                                       employees, and managing agents of the Debtors, including, for the            (davidj.cohen@weil.com); (iv) Co-Counsel to the Debtors: Richards,               matured or unmatured, known or unknown, foreseen or unforeseen,
                                                                                if submitted through non-electronic means, by U.S. Mail or other hand           avoidance of doubt, the named defendants in Marshall v. Weber, et            Layton & Finger, P.A., Attn: Mark D. Collins (collins@rlf.com), Zachary I.       asserted or unasserted, accrued or unaccrued, existing or hereinafter              the Pension Plans, or (ii) any fiduciary breaches or prohibited transac-
or interpret any of the provisions of the Confirmation Order. The following     delivery system at the following address: Sable Permian Resources, LLC                                                                                                                                                                                                                                                           tions (in each case within the meaning of ERISA or Section 4975 of the
paragraphs identify some of the provisions of the Confirmation Order for                                                                                        al., No. 4:20-cv-00757 (the “Marshall Action”), and will be deemed           Shapiro (shapiro@rlf.com); (v) Counsel to the Committee: Akin Gump               arising, in law or equity, whether arising under federal or state statu-
                                                                                Claims Processing Center,c/o Prime Clerk LLC,850 Third Avenue,Suite 412,        conclusively, absolutely, unconditionally, irrevocably, and forever          Strauss Hauer & Feld LLP, Attn: Meredith A. Lahaie (mlahaie@akingump.            tory or common law, or any other applicable international, foreign,                Internal Revenue Code of 1986, as amended) relating to the Pension
the convenience of parties in interest; however, parties in interest should     Brooklyn,NY11232.                                                                                                                                                                                                                                                                                                                Plans. The Debtors shall use commercially reasonable efforts to pro-
refer to the full text of the Confirmation Order and should not rely upon the                                                                                   to release such person from any and all claims and causes of Action          com), Abid Qureshi (aqureshi@akingump.com), Kate Doorley (kdoorley@              or domestic law, rule, statute, regulation, treaty, right, duty, require-
                                                                                    PLEASE TAKE FURTHER NOTICE that the Confirmation Order,                     whatsoever, whether liquidated or unliquidated, ﬁxed or contingent,          akingump.com);and (vi) Co-Counseltothe Committee: Troutman Pepper                ment or otherwise, that such entity would have been legally entitled               vide notice to the PBGC of any pleading filed in the Debtors’Chapter 11
summaryprovidedbelow.                                                           Disclosure Statement, Plan, and related documents and materials filed                                                                                                                                                                                                                                                            CasesseekingreliefthatiscontradictorytoSection10.10ofthePlan.
     PLEASE TAKE FURTHER NOTICE that on February 1, 2021, the                                                                                                   matured or unmatured, known or unknown, foreseen or unforeseen,              Hamilton Sanders LLP, Attn: David B. Stratton (david.stratton@troutman.          to assert in their own right (whether individually, derivatively, or col-
                                                                                in these Chapter 11 Cases may be obtained at no charge from Prime Clerk         asserted or unasserted, accrued or unaccrued, existing or hereinafter        com), David M Fournier (david.fournier@troutman.com), Evelyn J. Meltzer          lectively) or on behalf of the holder of any Claim or Interest or other            PLEASE BE ADVISED THAT IF:
EffectiveDateunderthePlanoccurred.                                              LLC, the Balloting Agent retained by the Debtors in these Chapter 11                                                                                                                                                                                                                                                             A. YOU VOTE TO ACCEPT THE PLAN;
     PLEASE TAKE FURTHER NOTICE that the terms of the Plan and the                                                                                              arising, whether in law or equity, whether sounding in tort or contract,     (evelyn.meltzer@troutman.com).                                                   Person, based on or relating to, or in any manner arising prior to the
                                                                                Cases, by: (i) calling the Debtors’ restructuring hotline at (844) 627-8453     whether arising under federal or state statutory or common law, or any            9. IF ANY OBJECTION TO CONFIRMATION OF THE PLAN IS                          Effective Date, from, in whole or in part, the Debtors, the Chapter                B. YOUR CLAIM IS UNIMPAIRED UNDER THE PLAN;
Plan Supplement are effective and enforceable and deemed binding upon           or,for international callers,(929) 602-1722;and/or (ii) visiting the Debtors’                                                                                                                                                                                                                                                    C. YOU ARE ENTITLED TO VOTE UNDER THE PLAN BUT DO NOT
the Debtors,any and all Holders of Claims or Equity Interests (irrespective                                                                                     other applicable international, foreign, or domestic law, rule, statute,     NOT FILED AND SERVED STRICTLY AS PRESCRIBED HEREIN,                              11 Cases, the Recognition Proceedings, the pre-and post-petition
                                                                                restructuring website at: https://cases.primeclerk.com/spr. You may also        regulation, treaty, right, duty, requirement or otherwise, that any          THE OBJECTING PARTY SHALL BE BARRED FROM OBJECTING TO                            marketing and sale process, the Sale Transaction, the APA, the DIP                 VOTE TO ACCEPT OR TO REJECT THE PLAN, AND DO NOT OPT OUT OF
of whether such Claims or Equity Interests accepted or were deemed to           obtain copies of any pleadings filed in these Chapter 11 Cases for a fee via                                                                                                                                                                                                                                                     GRANTING THE RELEASES IN SECTION 10.5 OF THE PLAN;
have accepted the Plan), all Entities that received a Notice of Non-Voting                                                                                      driver claimant, has had or would have been legally entitled to assert       CONFIRMATION OF THE PLAN AND MAY NOT BE HEARD AT THE                             Credit Agreement or any related agreements, instruments, and other
                                                                                PACERat: https://ecf.txsb.uscourts.gov/.                                        arising out of or relating to, in whole or in part, the employment of        CONFIRMATIONHEARING.                                                             documents relating thereto, the purchase, sale, or rescission of the               D. YOU VOTE TO REJECT THE PLAN AND DO NOT OPT OUT OF
Status,all Entities that are parties toor are subject tothe settlements,com-    Dated: February 1, 2021, Houston, Texas, Respectfully submitted,                                                                                                                                                                                                                                                                 GRANTING THE RELEASES IN SECTION 10.5 OF THE PLAN;
promises, releases, discharges, and injunctions described in the Plan and                                                                                       such driver claimant by the Debtors, including any claims arising under           10. Additional Information. Any party in interest wishing to obtain         purchase or sale of any security of the Debtors, the subject matter
                                                                                /s/ Timothy A. (“Tad”) Davidson II , Timothy A.(“Tad”) Davidson II, (TX Bar                                                                                  information about the solicitation procedures or copies of the Disclosure        of, or the transactions or events giving rise to, any Claim or Interest            E. YOU ARE DEEMED TO REJECT THE PLAN AND DO NOT FILE AN
theagreementsandotherdocumentsthatcomprisethePlanSupplement.                                                                                                    or related to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et                                                                                                                                                                           OBJECTION TO THE RELEASES BY THE PLAN OBJECTION DEADLINE;
                                                                                No. 24012503), Joseph P. Rovira (TX Bar No. 24066008), Ashley L. Harper         seq., or any related or similar state wages and labor laws, and any          Statement or the Plan should contact the Debtors’ voting and tabulation          that is treated in the Plan, the business or contractual arrange-
     PLEASE TAKE FURTHER NOTICE that the Court has approved certain             (TX Bar No. 24065272), HUNTON ANDREWS KURTH LLP, 600 Travis                                                                                                                                                                                                                                                                      F. YOU HOLD AN ADMINISTRATIVE EXPENSE CLAIM OR PRIORITY
bardatesforfilingofcertainClaimsagainsttheDebtors.                                                                                                              Claims arising under or related to the Collins Action and the Marshall       agent, Prime Clerk, in writing: BBGI US, Inc. Ballot Processing, c/o Prime       ments between any Debtor and any Released Party, the restructur-
                                                                                Street, Suite 4200, Houston,Texas 77002,Tel: (713) 220-4200, Fax: (713)                                                                                      Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New         ing of Claims and Interests before or during the Chapter 11 Cases, the             TAX CLAIM, AND DO NOT HOLD A CLAIM OR INTEREST IN ANY CLASS,
     a. Administrative Claims. Except as otherwise provided in the Plan                                                                                         Action and the underlying facts that were or could have been pled in                                                                                                                                                                             AND DO NOT FILE AN OBJECTION TO THE RELEASES BY THE PLAN
                                                                                220-4285, Email: taddavidson@huntonak.com, josephrovira@huntonak.               those actions.                                                               York, NY 10165, or by email at brooksbrothersinfo@PrimeClerk.com.                Recognition Proceedings, the Disclosure Statement, the Plan (includ-
and section 503(b)(1)(D) of the Bankruptcy Code, unless previously Filed        com,ashleyharper@huntonak.com,Co-Counsel for the Debtors and Debtors                                                                                                                                                                                                                                                             OBJECTION DEADLINE; OR
or paid, requests for payment of Administrative Claims must be Filed and                                                                                            What Are My Legal Rights as a Settlement Class Member?                   Interested parties may also review the Disclosure Statement and the              ing any Plan Supplement), or the solicitation of votes with respect
                                                                                in Possession -and- George A. Davis (pro hac vice), LATHAM & WATKINS                                                                                         Plan at https://cases.primeclerk.com/brooksbrothers. In addition, the            to the Plan, or any other act or omission, in all cases based upon any             G. YOU ARE A RELEASED PARTY
servedontheDebtors,thePlanAdministrator,andReorganizedSableLand                                                                                                    • Participate in the Settlement Class, and Receive Beneﬁts                                                                                                                                                                                    IN EACH CASE, YOU WILL BE DEEMED TO HAVE GRANTED THE
                                                                                LLP, 885 Third Avenue, New York, NY 10022, Telephone: (212) 906-1200,                 of the Settlement: If you return a Settlement Election and             Disclosure Statement, the Plan, the Disclosure Statement Order are on            act or omission, transaction, agreement, event or other occurrence
in accordance with the service instructions below no later than March 3,        Facsimile: (212) 751-4864, Email: george.davis@lw.com -and- Caroline A.                                                                                                                                                                                                                                                          RELEASES CONTAINED IN SECTION 10.5 OF THE PLAN.
2021;provided,however,that nothing in the foregoing shall limit,alter,or                                                                                              Participation Form (which can be found on https://dm.epiq11.           file with the Court and may be reviewed for a fee by accessing the Court’s       taking place on or before the Effective Date; provided, that noth-
                                                                                Reckler (pro hac vice),Jeramy D.Webb (pro hac vice),Brett V.Newman (pro                                                                                      website: www.deb.uscourts.gov. Note that a PACER password and login              ing herein shall be construed to release any obligation of any party                   11. The Plan also contains other related provisions that may affect
impair the terms and conditions of the Order (I) Setting Bar Dates for Filing                                                                                         com/NPC), you may be eligible to receive consideration as a result                                                                                                                                                                         your rights against the Debtors.
                                                                                hac vice), Jonathan C. Gordon (pro hac vice), LATHAM & WATKINS LLP,                   of the settlement.                                                     are needed to access documents on the Court’s website. A PACER password          under the Plan, the Sale Transaction, or any document, instrument, or
ProofsofClaim,IncludingRequestsforPaymentUnderSection503(b)(9),(II)             330 NorthWabash Avenue,Suite 2800,Chicago,IL 60611,Telephone:(312)                                                                                                                                                                                                                                                               YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE
Establishing Amended Schedules Bar Date and Rejection Damages Bar Date,                                                                                            • Decline to Participate in the Settlement Class: To exclude              can be obtained at: www.pacer.psc.uscourts.gov. Copies of the Disclosure         agreement executed to implement the Plan or Sale Transaction. The
                                                                                876-7700, Facsimile: (312) 993-9667, Email: caroline.reckler@lw.com,                                                                                         Statement and the Plan may also be examined by interested parties during         Releasing Parties shall be permanently enjoined from prosecuting any               PLAN, INCLUDING THE DISCHARGE, INJUNCTION, RELEASE, AND
(III) Approving the Form of and Manner for Filing Proofs of Claim, Including    jeramy.webb@lw.com, brett.newman@lw.com, jonathan.gordon@                             yourself from the settlement, you must submit a written                                                                                                                                                                                    EXCULPATIONPROVISIONS,ASYOURRIGHTSMAYBEAFFECTED.
Section 503(b)(9) Requests,and (IV) Approving Notice of Bar Dates,entered                                                                                             Settlement Election Form to the Settlement Administrator at            normalbusinesshoursattheofficeoftheClerkoftheCourt.                              oftheforegoingClaimsorCausesofActionreleasedunder Section10.5
                                                                                lw.com -and- Jeffrey E. Bjork (pro hac vice), Christina M. Craige (pro hac                                                                                          NOTICE REGARDING CERTAIN RELEASE,EXCULPATION                              ofthePlanagainsteachoftheReleasedParties.                                          Dated: January27,2021,Wilmington,Delaware
by the Bankruptcy Court on August 24,2020 [Docket No.345],with respect          vice), LATHAM & WATKINS LLP, 355 South Grand Avenue, Suite 100, Los                   the following address: If by First-Class Mail: NPC International,                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                     The Debtors in these chapter 11 cases, along with the last four digits
to the bar date for filing administrative expense claims arising under                                                                                                Inc., Settlement Form Processing Center, c/o Epiq Corporate                         AND INJUNCTION PROVISIONS INTHE PLAN                                     Section 10.6 of the Plan: Exculpation.To the maximum extent per-
                                                                                Angeles,CA 90071,Telephone:(213) 485-1234,Facsimile:(213) 891-8763,                                                                                                                                                                           mitted by applicable law,no Exculpated Party will have or incur,and each of        of each Debtor’s federal tax identification number, as applicable, are BBGI
section503(b)(9)oftheBankruptcyCode.                                                                                                                                  Restructuring, LLC, P.O. Box 4420, Beaverton, OR 97076-4420.           The Plan includes certain injunction, release, and exculpation                                                                                                      US,Inc.(f/k/a Brooks Brothers Group,Inc.) (8883); Brooks Brothers Far East
                                                                                Email:jeff.bjork@lw.com,chris.craige@lw.com, Co-Counsel for the Debtors                                                                                      provisions.                                                                      the Exculpated Parties are hereby released and exculpated from,any claim,
     b. Rejection Damages Claims. Unless otherwise provided by a                andDebtorsinPossession                                                                If by Hand Delivery or Overnight Mail: NPC International,                                                                                                                                                                                  Limited (N/A); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI,
Bankruptcy Court order, all Proofs of Claim with respect to Claims                                                                                                    Inc., Settlement Form Processing Center, c/o Epiq Corporate                 SelectDefinedTermsinthePlan                                                 obligation, suit, judgment, damage, demand, debt, right, cause of action,
                                                                                                                                                                                                                                                                                                                              remedy,loss,and liability for any claim arising on or after the Petition Date in   LLC (N/A);BBGI International,LLC (f/k/a Brooks Brothers International,LLC)
arising from the rejection of Executory Contracts or Unexpired Leases,
                                                                                1
                                                                                     The Debtors in these cases, along with the last four digits of each              Restructuring, LLC, 10300 SW Allen Blvd., Beaverton, OR 97005.              Exculpated Parties means collectively:(i) the Debtors; (ii) the Estates;                                                                                       (N/A);BBGI Restaurant,LLC (f/k/a Brooks Brothers Restaurant,LLC) (3846);
pursuant to the Plan or the Confirmation Order, if any, must be filed with      Debtor’s federal tax identification number, are: Sable Permian Resources,        You cannot decline to participate through the website, by telephone,        (iii) the Creditors’Committee and the members of the Creditors’Committee;        connection with or arising out of the filing or administration of the Chapter
                                                                                                                                                                                                                                                                                                                              11 Cases, the administration of the Recognition Proceedings, the postpeti-         Deconic Group LLC (0969);Golden Fleece Manufacturing Group,LLC (5649);
the Bankruptcy Court within thirty days after service of an order of the        LLC (5172); SPR Stock Holdings, LLC (2065); Sable Permian Resources             or by e-mail.                                                                and (iv) with respect to each of the foregoing entities in clauses (i) through                                                                                      RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC
Bankruptcy Court (including the Confirmation Order) approving such              Operating,LLC (3212);SPR Holdings,LLC (3611);SPRH Finance Corporation                                                                                        (iv), such entities’ predecessors, successors and assigns, subsidiaries,         tionmarketingandsaleprocess,thepostpetitionpurchase,sale,orrescission
                                                                                                                                                                 This notice provides only a summary of the settlement.                                                                                                       of the purchase or sale of any security or asset of the Debtors; the negotia-      (1916); Retail Brand Alliance of Puerto Rico, Inc. (2147); 696 White Plains
rejection. For Executory Contracts and Unexpired Leases rejected pursuant       (1390); Sable Permian Resources Corporation (9049); Sable Permian               For more detailed information regarding the rights                           affiliates, current and former officers, directors, principals, shareholders,                                                                                       Road,LLC (7265);and BBGI Canada Ltd.(f/k/a Brooks Brothers Canada Ltd.)
to the Confirmation Order, claims for rejection damages must be filed no        Resources Finance,LLC (6841);SPR Finance Corporation (0359);and Sable                                                                                        members,partners,employees,agents,advisory board members,financial               tion and pursuit of the Disclosure Statement, the APA,the Sale Transaction,
                                                                                                                                                                and obligations of members of the certiﬁed class, visit                                                                                                       the Plan,or the solicitation of votes for,or confirmation of,the Plan;the fund-    (4709). The Debtors’ corporate headquarters and service address is 100
laterthanMarch1,2021.                                                           Land Company, LLC (7101). The location of the Debtors’ main corporate           the following website https://dm.epiq11.com/NPC, or                          advisors, attorneys, accountants, investment bankers, consultants,                                                                                                  PhoenixAve.,Enfield,CT06082.
     c. Service Instructions for Reorganized Sable Land. Service on             headquarters and the Debtors’service address is: 700 Milam Street,Suite                                                                                      representatives, management companies, and other professionals, and              ing or consummation of the Plan; the occurrence of the Effective Date; the         2
                                                                                                                                                                                                                                                                                                                                                                                                                     Capitalized terms used but not defined herein shall have the meanings
                                                                                                                                                                contact the Settlement Administrator through email at                                                                                                         DIP Credit Agreement;the post-Effective Date administration of the Plan or
Reorganized Sable Land should be completed at the following addresses:          3100,Houston,TX77002.                                                           NPCDriversSettlement@epiqglobal.com or at (855) 917-3563.                    such persons’ respective heirs, executors, Estates, servants and nominees,                                                                                          ascribedtothemintheDisclosureStatementorthePlan,asapplicable.
Case 20-11785-CSS   Doc 998   Filed 02/05/21   Page 6 of 9




                      Exhibit B
Case 20-11785-CSS   Doc 998   Filed 02/05/21   Page 7 of 9
Case 20-11785-CSS   Doc 998   Filed 02/05/21   Page 8 of 9
THURSDAY, FEBRUARY 4, 2021                      |                   Case 20-11785-CSS
                                                    THE GLO BE A N D MA I L G                                                               Doc 998                            Filed 02/05/21                                      Page 9 of 9                                                         R EPO RT O N B US INES S                        |     B9




Ant Group reaches restructuring deal with regulators
Plan calls for putting                                cial holding company, including                                            pension of Ant’s US$37-billion                                                subsequently disappeared from                                                valued as a technology firm in its
                                                      its technology offerings in areas                                          initial public offering just days                                             the public eye for about three                                               previous fundraising rounds.
all of fintech giant’s                                such as blockchain and food de-                                            before its dual-listing in Hong                                               months, triggering frenzied spec-                                            Typically, valuations are much
businesses into financial                             livery, according to the report,                                           Kong and Shanghai.                                                            ulation about his whereabouts.                                               higher on technology firms than
holding company,                                      which cited people familiar with                                                                                                                         He re-emerged last month with a                                              on financial companies.
                                                      the matter.                                                                                                                                              50-second video appearance.                                                     Ant declined to comment on
Bloomberg report says                                    An announcement about the                                                                                                                                Despite the agreement with                                                the Bloomberg report. China’s
                                                                                                                                       Bloomberg’s report said
                                                      restructuring, which will result in                                                                                                                      the regulator on revamping Ant,                                              central bank did not immediately
                                                      the company being subject to                                                       Ant was still exploring                                               whose businesses include pay-                                                respond to a faxed request for
JULIE ZHU                                             capital requirements similar to                                                   opportunities to revive                                                ment processing, consumer lend-                                              comment.
BRENDA GOH                                            those for banks, could come be-                                                   its stock market listing,                                              ing and insurance products dis-                                                 Alibaba’s Hong Kong-listed
                                                      fore the start of China’s Lunar                                                       citing one person                                                  tribution, the antitrust probe into                                          shares closed 0.4 per cent higher
                                                      New Year holiday on Feb. 11, the                                                                                                                         Alibaba would continue to cloud                                              on Wednesday. They had tum-
Ant Group Co. has agreed to a                         Bloomberg report said.                                                           familiar with the matter.                                               the outlook for Mr. Ma’s empire.                                             bled early in the session after the
restructuring plan with Chinese                          An agreement on the restruc-                                                                                                                             Bloomberg’s report said Ant                                               company reported third-quarter
regulators under which the fin-                       turing of Ant, an affiliate of e-                                             Regulators      have     since                                             was still exploring opportunities                                            results and warned it faced a
tech giant will be turned into a fi-                  commerce giant Alibaba Group,                                              launched an antitrust probe into                                              to revive its stock market listing,                                          near-term challenge from chang-
nancial      holding     company,                     would ease investor concerns                                               the tech sector with Alibaba tak-                                             citing one person familiar with                                              ing regulations.
Bloomberg News reported, po-                          about a regulatory crackdown on                                            ing much of the heat, besides                                                 the matter. It said it was unclear                                              It also warned that Ant’s busi-
tentially a major step toward eas-                    Mr. Ma’s business empire.                                                  pushing Ant to revamp its busi-                                               how long authorities would need                                              ness prospects and IPO plans “are
ing founder Jack Ma’s regulatory                         The catalyst for Mr. Ma’s cur-                                          ness structure to bring it under                                              to sign off on a listing.                                                    subject to substantial uncertain-
woes.                                                 rent woes was an Oct. 24 speech                                            tighter regulatory supervision.                                                  Ant’s financial holding struc-                                            ties.”
   The plan calls for putting all of                  in which he blasted China’s regu-                                             Mr. Ma, who is not known for                                               ture is expected to weigh on its
Ant’s businesses into the finan-                      latory system, leading to the sus-                                         shying away from the limelight,                                               valuation, as the fintech firm was                                           REUTERS




BAYER REACHES $2-BILLION
DEAL OVER FUTURE                                          LEG A LS
ROUNDUP CLAIMS                                                    UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE                                      nominees, in each case in their capacity as such; provided, however, that Exculpated Parties         and not in limitation of,all other releases,indemnities,exculpations and any other applicable
                                                        In re                          ) Chapter 11, Case No.20-11785 (CSS)                                 shallnotincludeanyFormerD&Os.                                                                        law or rules protecting such Exculpated Parties from liability. Notwithstanding anything to the
                                                        BBGI US,INC.,et al., ) (Jointly Administered)                                                           Released Parties means collectively:(i) the Debtors;(ii) the Creditors’Committee and the         contrary in the foregoing,the exculpation set forth herein does not release any post-Effective
                                                                       Debtors.1 ) Re:D.I.918,919 & 954                                                     membersoftheCreditors’Committeesolelyintheircapacitiesassuch,andnotindividually;(iii)                Date obligation or liability of any Entity under the Plan,the SaleTransaction,or any document,
Bayer AG struck a US$2-billion                         NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT, (II) ESTABLISHMENT                                   the DIP Lender;(iv) the DIP Agent;(v) the ABL Agent;(vi) the ABL Lenders;(vii) the Information       instrument, or agreement (including those set forth in the Plan Supplement) executed to
                                                              OF RECORD DATE, (III) HEARING ON CONFIRMATION OF THE PLAN,                                    Ofﬁcer;(viii) with respect to any Person or Entity in the foregoing clauses (i) through (vii),such   implementthePlanortheSaleTransaction.
deal to resolve future legal                             (IV) PROCEDURES FOR OBJECTING TO THE CONFIRMATION OF THE PLAN,                                     Person or Entity’s predecessors, successors and assigns, subsidiaries, afﬁliates, current and            Section10.7ofthe Plan: Injunction
                                                                                                                                                            former ofﬁcers, directors, principals, shareholders, members, partners, employees, agents,               (a) Upon entry of the Conﬁrmation Order, all holders of Claims and Interests and
claims that its widely used                                   AND (V) PROCEDURES AND DEADLINE FOR VOTING ON THE PLAN
                                                                                                                                                            advisory board members,ﬁnancial advisors,attorneys,accountants,investment bankers,con-               other parties in interest, along with their respective present or former employees,
                                                       TO ALL PARTIES IN INTEREST PLEASETAKE NOTICETHAT:
weedkiller Roundup causes                                  1. Approval of Disclosure Statement. On January 26, 2021, the United States Bankruptcy           sultants,representatives,management companies,and other professionals,and such persons’              agents, oﬃcers, directors, principals, and aﬃliates, shall be enjoined from taking any
                                                                                                                                                            respective heirs,executors,estates,servants and nominees each solely in its capacity as such;        actions to interfere with the implementation or Consummation of the Plan in relation
cancer, the German company                             Court for the District of Delaware (the“Court”) held a hearing (the“Disclosure Statement
                                                       Hearing”) regarding approval of the Disclosure Statement for Amended Joint Chapter 11 Plan           provided,however,that the (i) DV Entities,and (ii) Former D&Os and Shareholders shall not be         toanyClaimextinguished,discharged,orreleasedpursuanttothePlan.
said on Wednesday.                                     of Liquidation for BBGI US,Inc.and Its Afﬁliated Debtors,ﬁled on January 22,2021 [D.I.919] (as       Released Parties; provided, further that any holder of a Claim that opts out of the releases set
                                                                                                                                                            forth in Section 10.5 of the Plan or ﬁles with the Bankruptcy Court an objection to the releases
                                                                                                                                                                                                                                                                     (b) Except as expressly provided in the Plan, the Conﬁrmation Order, or a separate
                                                                                                                                                                                                                                                                 order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
                                                       may be amended, modiﬁed, or supplemented, the“Disclosure Statement”) in the chapter
   Bayer has been struggling to                        11 cases of BBGI US, Inc. and its debtor afﬁliates, as debtors and debtors in possession in the      set forth Section 10.5 of the Plan by the deadline established to ﬁle objections to the Plan shall   against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims
                                                                                                                                                            notbeaReleasedParty.                                                                                 against or Interests in the Debtors (whether or not proof of such Claims or Interests has
finalize the settlement of claims                      above-captioned chapter 11 cases (collectively, the“Debtors”). After the hearing, the Court
                                                                                                                                                                Releasing Parties means collectively, and in each case, in their respective capacities as        been ﬁled and whether or not such Entities vote in favor of, against or abstain from vot-
                                                       entered an order [D.I. 954] (the “Disclosure Statement Order”) approving the Disclosure
that Roundup and other gly-                            Statement. The Disclosure Statement Order also authorizes the Debtors to solicit votes to            such:(i) the Released Parties;(ii) all holders of Claims and Interests that are deemed to accept     ing on the Plan or are presumed to have accepted or deemed to have rejected the Plan)
                                                                                                                                                            the Plan; (iii) all holders of Claims who vote to accept the Plan; (iv) all holders of Claims that   and other parties in interest, along with their respective present or former employees,
phosate-based herbicides cause                         accept or reject the Amended Joint Chapter 11 Plan of Liquidation for BBGI US, Inc. and Its
                                                       Afﬁliated Debtors, ﬁled on January 22, 2021 [D.I. 918] (as may be amended, modiﬁed, or               are entitled to vote on the Plan who abstain from voting on the Plan or who vote to reject the       agents, oﬃcers, directors, principals, and aﬃliates are permanently enjoined, on and
non-Hodgkin’s lymphoma, a                              supplementedinaccordancewiththetermstherein,the“Plan”).2                                             Plan,but in either case,do not opt out of granting the releases set forth in Section 10.5 of the     aftertheEﬀectiveDate,solelywithrespecttoanyClaims,Interests,andCausesofAction
                                                           2. Conﬁrmation Hearing. A hearing to consider conﬁrmation of the Plan                            Plan;(v) holders of Claims or Interests that are deemed to reject the Plan and do not timely ﬁle     that will be or are extinguished, discharged, or released pursuant to the Plan from
type of cancer. Bayer inherited                        (the “Conﬁrmation Hearing”) has been scheduled before the Honorable Christopher S.                   with the Bankruptcy Court an objection to the releases set forth in Section 10.5 of the Plan by      (i)commencing,conducting,orcontinuinginanymanner,directlyorindirectly,anysuit,
the business and the litigation                        Sontchi, United States Bankruptcy Judge, at the Court, 824 North Market Street, 5th Floor,           the deadline established to ﬁle objections to the Plan; (vi) holders of Administrative Expense       action, or other proceeding of any kind (including, without limitation, any proceeding
                                                       Courtroom 6, Wilmington, Delaware 19801, on March 5, 2021 at 1:00 p.m. (prevailing                   Claims and Priority Tax Claims that do not hold Claims or Interests in any Class and do not          in a judicial, arbitral, administrative or other forum) against or aﬀecting the Debtors,
as part of a US$63-billion acqui-                      Eastern Time). The Conﬁrmation Hearing may be held virtually or adjourned or continued               timely ﬁle with the Bankruptcy Court an objection to the releases set forth in Section 10.5 of       the Liquidation Trust, and the Litigation Trust, or the property of any of the Debtors,
                                                                                                                                                            the Plan by the deadline established to ﬁle objections to the Plan,and (vii) with respect to any     the Liquidation Trust, the Litigation Trust; (ii) enforcing, levying, attaching (including,
sition of Monsanto in 2018.                            from time to time by the Court or the Debtors without further notice other than as announced
                                                                                                                                                            Person or entity in the foregoing clauses (i) through (vi),such Person or Entities’predecessors,     without limitation, any prejudgment attachment), collecting, or otherwise recover-
                                                       in open court or as indicated in any notice of agenda of matters scheduled for hearing ﬁled by
   The company has said that                           theDebtorswiththeCourt.ThePlanmaybemodiﬁed,ifnecessary,priorto,during,orasaresult                    successors and assigns, subsidiaries, afﬁliates, current and former ofﬁcers, directors,              ing by any manner or means, whether directly or indirectly, any judgment, award,
                                                                                                                                                            principals, shareholders, members, partners, employees, agents, advisory board members,              decree, or order against the Debtors, and the Liquidation Trust; or the property of any
decades of studies have shown                          oftheConﬁrmationHearing.
                                                           3. Record Date. The holders of Claims against the Debtors as of January 19, 2021 (the            ﬁnancial advisors, attorneys, accountants, investment bankers, consultants, representatives,         of the Debtors, the Liquidation Trust, and the Litigation Trust; (iii) creating, perfecting,
Roundup and glyphosate are                             “Record Date”) in Class 3 (PBGC Claims) and Class 4 (General Unsecured Claims) of the Plan           management companies, and other professionals, and such persons’ respective heirs,
                                                                                                                                                            executors,estates,servantsandnominees,intheirrespectivecapacitiesassuch.
                                                                                                                                                                                                                                                                 or otherwise enforcing in any manner, directly or indirectly, any encumbrance of any
                                                                                                                                                                                                                                                                 kind against the Debtors, the Liquidation Trust, and the Litigation Trust or the property
                                                       areentitledtovoteonthePlan:
safe for human use. Wednes-                                4. Voting Deadline. All votes to accept or reject the Plan must be actually received by the          SelectProvisionsofthe Plan                                                                       of any of the Debtors, the Liquidation Trust, and the Litigation Trust; (iv) asserting any
                                                                                                                                                                Section 10.4 of the Plan: Releases by the Debtors. As of the Eﬀective Date, except               right of setoﬀ, directly or indirectly, against any obligation due from the Debtors, the
day’s settlement would cover                           Debtors’voting and tabulation agent,Prime Clerk LLC (“Prime Clerk”),by no later than 5:00
                                                                                                                                                            (i) for the rights that remain in eﬀect from and after the Eﬀective Date to enforce the              Liquidation Trust, and the Litigation Trust, or against property or interests in property
                                                       p.m. (prevailing Eastern Time) on February 26, 2021 (the “Voting Deadline”). Any
future claims brought by indi-                         failure to follow the voting instructions included with your Ballot may disqualify your Ballot       Plan; and (ii) as otherwise provided in the Plan or in the Conﬁrmation Order, for good               of any of the Debtors, the Liquidation Trust, and the Litigation Trust except as contem-
                                                                                                                                                            and valuable consideration, including their cooperation and contributions to the                     plated or allowed by the Plan; and (v) acting or proceeding in any manner, in any place
viduals who have been diag-                            andyourvote.
                                                           5. Parties in Interest Not Entitled to Vote. Holders of Unimpaired Claims in classes             Chapter 11 Cases, the Released Parties will be deemed conclusively, absolutely, uncon-               whatsoever,thatdoesnotconformtoorcomplywiththeprovisionsofthePlan.
nosed with non-Hodgkin’s                               presumed to accept the Plan are not entitled to vote and will not receive a Ballot. In addition,     ditionally, irrevocably, and forever released and discharged, to the maximum extent                      (c) By accepting distributions pursuant to the Plan, each holder of an Allowed Claim
                                                       holders of Impaired Claims in classes deemed to reject the Plan are not entitled to vote and will    permitted by law, by the Debtors and the Estates, in each case, on behalf of themselves              or Interest extinguished, discharged, or released pursuant to the Plan shall be deemed
lymphoma and were exposed                              notreceiveaBallot.                                                                                   andtheirrespectivesuccessors(includingtheLiquidationTrustandtheLitigationTrust),                     to have aﬃrmatively and speciﬁcally consented to be bound by the Plan, including,
to Roundup before their diag-                              6. If you (i) disagree with the amount set forth by the Debtors for your Claim in the            assigns, and representatives, and any and all other persons that may purport to assert               withoutlimitation,theinjunctionssetforth inSection10.7ofthePlan.
                                                       Schedules or (ii) if you have ﬁled a proof of claim and disagree with either (a) the Debtors’        any Cause of Action derivatively, by, through or on behalf of the foregoing Persons and                  (d) The injunctions in Section 10.7 of the Plan shall extend to any successors of the
nosis. The settlement also                             objection to your Claim and believe that you should be entitled to vote on the Plan or (b) the       Entities, from any and all Claims and Causes of Action, whether liquidated or unliq-                 Debtors, the Liquidation Trust, and the Litigation Trust and their respective property
                                                                                                                                                            uidated, ﬁxed or contingent, matured or unmatured, known or unknown, foreseen or                     andinterestsinproperty.
includes benefits for people                           Debtors’classiﬁcation or request for estimation of your Claim and believe that you should be
                                                                                                                                                            unforeseen, existing or hereinafter arising, in law, equity, or otherwise that the Debtors               Section 10.8 of the Plan: Waiver of Statutory Limitation on Releases. EACH
                                                       entitled to vote on the Plan in a different amount,then you must ﬁle with the Court,and serve
who were exposed to Roundup                            on the parties identiﬁed in paragraph 8 below,a motion (a“Rule 3018 Motion”) for an order            or the Estates would have been legally entitled to assert in their own right (whether                RELEASING PARTY IN EACH OF THE RELEASES CONTAINED IN THE PLAN (INCLUDING UNDER
                                                                                                                                                            individually or collectively) or on behalf of the holder of any Claim or Interest or other           SECTION 10 OF THE PLAN) EXPRESSLY ACKNOWLEDGES THAT ALTHOUGH ORDINARILY A
and develop the cancer in the                          pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
                                                       Rules”)temporarilyallowingyourClaiminadifferentamount for purposes of voting to accept               Person, based on or relating to, in whole or in part, the Debtors, the Chapter 11 Cases,             GENERAL RELEASE MAY NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT
future.                                                or reject the Plan. All Rule 3018 Motions must be ﬁled on or before 4:00 p.m. (prevailing            theRecognitionProceedings,thepre-andpost-petitionmarketingandsaleprocess,the
                                                                                                                                                            Sale Transaction, the APA, the DIP Credit Agreement or any related agreements, instru-
                                                                                                                                                                                                                                                                 KNOW OR SUSPECT TO EXIST IN HIS FAVOR, WHICH IF KNOWN BY IT MAY HAVE MATERIALLY
                                                                                                                                                                                                                                                                 AFFECTED ITS SETTLEMENT WITH THE PARTY RELEASED, IT HAS CAREFULLY CONSIDERED AND
                                                       Eastern Time) on February 12, 2021, or fourteen days after the service of an
   Roundup, which Monsanto                             objection to your Claim (the“Rule 3018 Motion Deadline”).Rule 3018 Motions that are                  ments, and other documents relating thereto, the purchase, sale, or rescission of the                TAKEN INTO ACCOUNT IN DETERMINING TO ENTER INTO THE ABOVE RELEASES THE POSSIBLE
                                                                                                                                                            purchase or sale of any security of the Debtors, the subject matter of, or the transactions          EXISTENCE OF SUCH UNKNOWN LOSSES OR CLAIMS. WITHOUT LIMITING THE GENERALITY OF
first brought to the market in                         not timely ﬁled and served in the manner set forth above on or before the Rule 3018 Motion
                                                                                                                                                            or events giving rise to, any Claim or Interest that is treated in the Plan, the business or         THE FOREGOING,EACH RELEASINGPARTY EXPRESSLYWAIVES ANY AND ALL RIGHTSCONFERRED
                                                       Deadline shall not be considered. As to any creditor that timely ﬁles a Rule 3018 Motion,that
1974, is widely used by farmers                        creditor’s Ballot will be counted as provided in the Order except as may be otherwise ordered        contractual arrangements between any Debtor and any Released Party, the restruc-                     UPONITBYANYSTATUTEORRULEOFLAWWHICHPROVIDESTHATARELEASEDOESNOTEXTEND
                                                                                                                                                            turing of Claims and Interests before or during the Chapter 11 Cases, the Recognition                TO CLAIMS WHICH THE CLAIMANT DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE
across the United States and                           by the Court. Creditors may contact Prime Clerk in writing at (i) BBGI US,Inc.Ballot Processing,
                                                                                                                                                            Proceedings, the Disclosure Statement, the Plan (including the Plan Supplement),                     TIME OF EXECUTING THE RELEASE,WHICH IF KNOWN BY IT MAY HAVE MATERIALLY AFFECTED
                                                       c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY
Brazil, alongside crops that are                       10165,(ii) by telephone at 877-930-4317 (Domestic) or 347-899-4592 (International),or (iii)          or the solicitation of votes with respect to the Plan, or any other act or omission, in all          ITS SETTLEMENTWITHTHE RELEASED PARTY,INCLUDINGTHE PROVISIONS OF CALIFORNIA CIVIL
                                                       by email to brooksbrothersballots@PrimeClerk.com (referencing“BBGI US,Inc.Ballots”in the             cases based upon any act or omission, transaction, agreement, event or other occur-                  CODE SECTION 1542. THE RELEASES CONTAINED IN SECTION 10 OF THE PLAN ARE EFFECTIVE
genetically engineered to with-                        subject line) to receive an appropriate Ballot for any Claim for which a Proof of Claim and Rule     rence taking place on or before the Eﬀective Date; provided, that nothing herein shall               REGARDLESS OF WHETHER THOSE RELEASED MATTERS ARE PRESENTLY KNOWN, UNKNOWN,
stand its herbicidal effect. Gly-                      3018Motionhavebeentimelyﬁled.                                                                        be construed to release any obligation of any party under the Plan, the SaleTransaction,             SUSPECTEDORUNSUSPECTED,FORESEENORUNFORESEEN.
                                                           7. Objections to Conﬁrmation.The deadline to object or respond to conﬁrmation of the             or any document, instrument, or agreement executed to implement the Plan or the Sale                     Section 10.10 of the Plan: PBGC Release. As of the Eﬀective Date, to the maximum
phosate will remain on the                             Plan is 4:00 p.m.(prevailing Eastern Time) on February 26,2021 (the“Plan Objection                   Transaction; provided, further, that nothing in Section 10.4 of the Plan shall constitute            extent permitted by applicable law, other than the Debtors with respect to the Allowed
                                                                                                                                                            areleaseofanyoftheDVClaimsortheFormerD&OandShareholderCausesofAction.                                PBGCClaims,theReleasedParties,forgoodandvaluableconsideration,shallbedeemed
market.                                                Deadline”).
                                                                                                                                                                Section 10.5 of the Plan: Releases by Holders of Claims and Interests (the“Third                 to be released and discharged by the PBGC and the Pension Plans from any Causes of
                                                           8. Objections and responses,if any,to conﬁrmation of the Plan,must:(a) be in writing,(b)
   Under the proposed plan,                            comply with the Bankruptcy Rules and the Local Rules,(c) set forth the name of the objector          Party Release”). As of the Eﬀective Date, except (i) for the right to enforce the Plan;              Action based on or relating to the Pension Plans; provided, however, that nothing in
                                                                                                                                                            and (ii) as otherwise expressly provided in the Plan or in the Conﬁrmation Order, in                 the Plan, the Conﬁrmation Order, or any other document ﬁled in the Debtors’Chapter 11
Bayer will provide US$2-billion                        and the nature and amount of any claim or interest asserted by the objector against or in
                                                       the Debtors, (d) state with particularity the legal and factual bases for the objection and the      exchange for good and valuable consideration, including the obligations of the Debtors               Cases without notice to the PBGC shall be construed to release (i) non-Debtor members
for a four-year period as com-                         speciﬁc grounds therefor, and provide proposed language that, if accepted and incorporated           under the Plan, to the fullest extent permissible under applicable law, as such law
                                                                                                                                                            may be extended or integrated after the Eﬀective Date, the Released Parties shall be
                                                                                                                                                                                                                                                                 of the controlled group of the Pension Plans’ sponsors (within the meaning of Section
                                                                                                                                                                                                                                                                 4001 of ERISA or Section 414 of the Internal Revenue Code of 1986, as amended) as of the
                                                       by the Debtors,would obviate such objection,(e) be ﬁled with the Court,contemporaneously
pensation and to cover ou-                             with a proof of service, by no later than the Plan Objection Deadline, and (f) be served in          deemed conclusively, absolutely, unconditionally, irrevocably and forever, released,                 Pension Plan Termination Date from Causes of Action or any other obligations based on
treach and diagnostic assist-                          accordance with the Local Rules upon the following parties: (i) Debtors: BBGI US, Inc., et al.,      and discharged by the Releasing Parties in each case, from any and all Claims and                    or relating to the Pension Plans, or (ii) any ﬁduciary breaches or prohibited transactions
                                                       100 Phoenix Avenue,Enﬁeld,CT 06082,Attn: Steven Goldaper; (ii) Ofﬁce of the U.S.Trustee:             Causes of Action, whether liquidated or unliquidated, ﬁxed or contingent, matured                    (in each case within the meaning of ERISA or Section 4975 of the Internal Revenue Code
ance. Future claimants could                           844 King Street,Suite 2207,Wilmington,DE 19801,Attn: Richard L.Schepacarter; (iii) Counsel           or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,                      of 1986, as amended) relating to the Pension Plans. The Debtors shall use commercially
                                                                                                                                                            accrued or unaccrued, existing or hereinafter arising, in law or equity, whether arising             reasonable eﬀorts to provide notice to the PBGC of any pleading ﬁled in the Debtors’
receive up to US$200,000 under                         to the Debtors: Weil,Gotshal & Manges LLP,Attn:Garrett A.Fail (garret.fail@weil.com),David
                                                                                                                                                            under federal or state statutory or common law, or any other applicable international,               Chapter11CasesseekingreliefthatiscontradictorytoSection10.10ofthePlan.
                                                       J.Cohen (davidj.cohen@weil.com);(iv) Co-Counsel to the Debtors: Richards,Layton & Finger,
the deal. The parties can agree                        P.A.,Attn:Mark D.Collins (collins@rlf.com),Zachary I.Shapiro (shapiro@rlf.com); (v) Counsel          foreign, or domestic law, rule, statute, regulation, treaty, right, duty, requirement or             PLEASE BE ADVISED THAT IF:
                                                       to the Committee: Akin Gump Strauss Hauer & Feld LLP, Attn:Meredith A.Lahaie (mlahaie@               otherwise, that such entity would have been legally entitled to assert in their own right            A. YOU VOTE TO ACCEPT THE PLAN;
to extend the settlement peri-                         akingump.com), Abid Qureshi (aqureshi@akingump.com), Kate Doorley (kdoorley@                         (whether individually, derivatively, or collectively) or on behalf of the holder of any              B. YOUR CLAIM IS UNIMPAIRED UNDER THE PLAN;
od.                                                    akingump.com); and (vi) Co-Counsel to the Committee: Troutman Pepper Hamilton                        Claim or Interest or other Person, based on or relating to, or in any manner arising prior
                                                                                                                                                            to the Eﬀective Date, from, in whole or in part, the Debtors, the Chapter 11 Cases, the
                                                                                                                                                                                                                                                                 C. YOU ARE ENTITLED TO VOTE UNDER THE PLAN BUT DO NOT VOTE TO ACCEPT OR
                                                                                                                                                                                                                                                                 TO REJECT THE PLAN, AND DO NOT OPT OUT OF GRANTING THE RELEASES IN SECTION
                                                       Sanders LLP,Attn:David B.Stratton (david.stratton@troutman.com),David M Fournier (david.
   The agreement must be                               fournier@troutman.com),EvelynJ.Meltzer(evelyn.meltzer@troutman.com).                                 Recognition Proceedings, the pre-and post-petition marketing and sale process, the                   10.5 OF THE PLAN;
                                                                                                                                                            Sale Transaction, the APA, the DIP Credit Agreement or any related agreements, instru-               D. YOU VOTE TO REJECT THE PLAN AND DO NOT OPT OUT OF GRANTING THE RELEASES
approved by U.S. District Court                            9. IF ANY OBJECTION TO CONFIRMATION OF THE PLAN IS NOT FILED AND SERVED
                                                                                                                                                            ments, and other documents relating thereto, the purchase, sale, or rescission of the                IN SECTION 10.5 OF THE PLAN;
                                                       STRICTLY AS PRESCRIBED HEREIN, THE OBJECTING PARTY SHALL BE BARRED
Judge Vince Chhabria in San                            FROM OBJECTING TO CONFIRMATION OF THE PLAN AND MAY NOT BE HEARD AT THE                               purchase or sale of any security of the Debtors, the subject matter of, or the transactions          E. YOU ARE DEEMED TO REJECT THE PLAN AND DO NOT FILE AN OBJECTION TO THE
                                                                                                                                                            or events giving rise to, any Claim or Interest that is treated in the Plan, the business or         RELEASES BY THE PLAN OBJECTION DEADLINE;
Francisco. Justice Chhabria in                         CONFIRMATIONHEARING.
                                                           10. Additional Information. Any party in interest wishing to obtain information about the        contractual arrangements between any Debtor and any Released Party, the restruc-                     F. YOU HOLD AN ADMINISTRATIVE EXPENSE CLAIM OR PRIORITY TAX CLAIM, AND DO
June questioned the legality of                        solicitation procedures or copies of the Disclosure Statement or the Plan should contact the         turing of Claims and Interests before or during the Chapter 11 Cases, the Recognition
                                                                                                                                                            Proceedings, the Disclosure Statement, the Plan (including any Plan Supplement),
                                                                                                                                                                                                                                                                 NOT HOLD A CLAIM OR INTEREST IN ANY CLASS, AND DO NOT FILE AN OBJECTION TO
                                                       Debtors’ voting and tabulation agent, Prime Clerk, in writing: BBGI US, Inc. Ballot Processing,                                                                                                           THE RELEASES BY THE PLAN OBJECTION DEADLINE; OR
a prior settlement plan that                           c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY          or the solicitation of votes with respect to the Plan, or any other act or omission, in all          G. YOU ARE A RELEASED PARTY
Bayer proposed, which envi-                            10165,orbyemailatbrooksbrothersinfo@PrimeClerk.com. Interestedpartiesmayalsoreview                   cases based upon any act or omission, transaction, agreement, event or other occur-                  IN EACH CASE, YOU WILL BE DEEMED TO HAVE GRANTED THE RELEASES CONTAINED IN
                                                       the Disclosure Statement and the Plan at https://cases.primeclerk.com/brooksbrothers. In             rence taking place on or before the Eﬀective Date; provided, that nothing herein shall               SECTION 10.5 OF THE PLAN.
sioned creating a panel of                             addition, the Disclosure Statement, the Plan, the Disclosure Statement Order are on ﬁle with         beconstruedtoreleaseanyobligationofanypartyunderthePlan,theSaleTransaction,                              11. The Plan also contains other related provisions that may affect your rights against
                                                                                                                                                            or any document, instrument, or agreement executed to implement the Plan or Sale                     the Debtors.
scientists who would rule on                           the Court and may be reviewed for a fee by accessing the Court’s website: www.deb.uscourts.
                                                                                                                                                            Transaction. The Releasing Parties shall be permanently enjoined from prosecuting                    YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN, INCLUDING THE
                                                       gov. Note that a PACER password and login are needed to access documents on the Court’s
the viability of claims.                               website. A PACER password can be obtained at: www.pacer.psc.uscourts.gov. Copies of the              any of the foregoing Claims or Causes of Action released under Section 10.5 of the Plan              DISCHARGE, INJUNCTION, RELEASE, AND EXCULPATION PROVISIONS, AS YOUR RIGHTS
                                                       Disclosure Statement and the Plan may also be examined by interested parties during normal           againsteachoftheReleasedParties.                                                                     MAYBEAFFECTED.
   Under the revised deal, any-                        businesshoursattheofﬁceoftheClerkoftheCourt.                                                             Section 10.6 of the Plan: Exculpation. To the maximum extent permitted by appli-                 Dated: January27,2021,Wilmington,Delaware
one who does not make a                                                    NOTICEREGARDINGCERTAINRELEASE,EXCULPATION
                                                                                                                                                            cable law,no Exculpated Party will have or incur,and each of the Exculpated Parties are hereby
                                                                                                                                                            released and exculpated from, any claim, obligation, suit, judgment, damage, demand, debt,
                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s fed-
claim during the four-year                                                       ANDINJUNCTIONPROVISIONSINTHEPLAN                                           right, cause of action, remedy, loss, and liability for any claim arising on or after the Petition   eral tax identiﬁcation number,as applicable,are BBGI US,Inc.(f/k/a Brooks Brothers Group,Inc.)
                                                       ThePlanincludescertaininjunction,release,andexculpationprovisions.                                   Date in connection with or arising out of the ﬁling or administration of the Chapter 11 Cases,       (8883); Brooks Brothers Far East Limited (N/A); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC
period would then be able to                               SelectDeﬁnedTermsinthe Plan                                                                      the administration of the Recognition Proceedings,the postpetition marketing and sale pro-           (N/A);BBDI,LLC (N/A);BBGI International,LLC (f/k/a Brooks Brothers International,LLC) (N/A);
                                                           Exculpated Parties means collectively: (i) the Debtors; (ii) the Estates; (iii) the Creditors’                                                                                                        BBGI Restaurant,LLC (f/k/a Brooks Brothers Restaurant,LLC) (3846);Deconic Group LLC (0969);
sue in court, according to El-                         Committee and the members of the Creditors’ Committee; and (iv) with respect to each of
                                                                                                                                                            cess, the postpetition purchase, sale, or rescission of the purchase or sale of any security or
                                                                                                                                                                                                                                                                 Golden Fleece Manufacturing Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand
                                                                                                                                                            asset of the Debtors;the negotiation and pursuit of the Disclosure Statement,the APA,the Sale
izabeth Cabraser, a lawyer for                         the foregoing entities in clauses (i) through (iv), such entities’ predecessors, successors and      Transaction,the Plan,or the solicitation of votes for,or conﬁrmation of,the Plan;the funding or      Alliance Gift Card Services, LLC (1916); Retail Brand Alliance of Puerto Rico, Inc. (2147); 696
                                                       assigns, subsidiaries, afﬁliates, current and former ofﬁcers, directors, principals, shareholders,                                                                                                        White Plains Road,LLC (7265);and BBGI Canada Ltd.(f/k/a Brooks Brothers Canada Ltd.) (4709).
the proposed class. REUTERS                            members,partners,employees,agents,advisory board members,ﬁnancial advisors,attorneys,
                                                                                                                                                            consummation of the Plan;the occurrence of the Effective Date;the DIP Credit Agreement;the
                                                                                                                                                            post-Effective Date administration of the Plan or the property to be distributed under the Plan;     TheDebtors’corporateheadquartersandserviceaddressis100PhoenixAve.,Enﬁeld,CT06082.
                                                       accountants, investment bankers, consultants, representatives, management companies,                 or the transactions in furtherance of any of the foregoing; except for fraud, gross negligence,
                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                     Capitalized terms used but not deﬁned herein shall have the meanings ascribed to them in
                                                       and other professionals, and such persons’ respective heirs, executors, Estates, servants and        or willful misconduct,as determined by a Final Order. This exculpation shall be in addition to,      theDisclosureStatementorthePlan,asapplicable.




                                                                                                               Court File No. CV-21-656040-00CL                                                                                                                                                Numéro de dossier : CV-21-656040-00CL

             IN THE ONTARIO SUPERIOR COURT OF JUSTICE (COMMERCIAL LIST)                                                                                                               COUR SUPÉRIEURE DE JUSTICE DE L’ONTARIO (RÔLE COMMERCIAL)
           IN THE MATTER OF THE COMPANIES’ CREDITORS ARRANGEMENT ACT,                                                                                                             DANS L’AFFAIRE DE LA LOI SUR LES ARRANGEMENTS AVEC LES CRÉANCIERS
       R.S.C.1985, c. C-36, AS AMENDED (the “CCAA”)AND IN THE MATTER OF A PLAN                                                                                                      DES COMPAGNIES, L.R.C. (1985), ch. C-36, DANS SA VERSION MODIFIÉE
       OF COMPROMISE OR ARRANGEMENT OF LAURENTIAN UNIVERSITY OF SUDBURY                                                                                                                (la « LACC ») ET DANS L’AFFAIRE D’UN PLAN DE TRANSACTION OU
                (herein referred to as the “Applicant” or “Laurentian University”)                                                                                                      D’ARRANGEMENT DE L’UNIVERSITÉ LAURENTIENNE DE SUDBURY
                                                                                                                                                                                     (ci-après désignée la « Demanderesse » ou l’« Université Laurentienne »)



      PLEASE TAKE NOTICE that on February 1, 2021, the Applicant commenced court-supervised restructuring proceedings                                                        AVIS EST PAR LA PRÉSENTE DONNÉ que le 1er février 2021, la Demanderesse a amorcé une procédure de restructuration
      (the “CCAA Proceedings”) under the CCAA. Ernst & Young Inc. was appointed as monitor of the Applicant (“Monitor”)                                                      sous supervision judiciaire en vertu de la LACC (la « Procédure en vertu de la LACC »). Ernst & Young Inc. a été nommée
      pursuant to the Order of the Ontario Superior Court of Justice (Commercial List) (the “Court”) dated February 1, 2021                                                  contrôleur de la Demanderesse (le « Contrôleur ») aux termes de l’ordonnance prononcée par la Cour supérieure de justice
      (the “Initial Order”).                                                                                                                                                 de l’Ontario (rôle commercial) (le « Tribunal ») le 1er février 2021 (l’« Ordonnance Initiale »).

      Copies of the Initial Order and other related documents in connection with these CCAA proceedings have been posted on                                                  Une copie de l’Ordonnance Initiale et des autres documents relatifs à ladite Procédure en vertu de la LACC est publiée sur
      the Monitor’s website at: www.ey.com/ca/Laurentian.                                                                                                                    le site Web du Contrôleur à l’adresse www.ey.com/ca/Laurentian.

      The Initial Order grants, among other things, a stay of proceedings up to and including February 11, 2021 (the “Stay Period”)                                          L’Ordonnance Initiale accorde notamment une suspension des procédures jusqu’au 11 février 2021 inclusivement
      which Stay Period may be extended by further order of the Court from time-to-time.                                                                                     (la « Période de suspension »), la Période de suspension pouvant être prorogée sur ordonnance ultérieure du Tribunal.

      During the Stay Period, all persons are prohibited from commencing or continuing any legal proceedings against or in                                                   Au cours de la Période de suspension, personne n’a le droit d’intenter ou de continuer une procédure judiciaire contre
      respect of Laurentian University, and all rights and remedies of all persons against or in respect of Laurentian University,                                           l’Université Laurentienne ou à son égard, et l’ensemble des droits et recours de toute personne à l’égard de l’Université
      its assets, business or current officers and directors are stayed and suspended, except with the written consent of the                                                Laurentienne, de ses actifs, de son entreprise ou de ses dirigeants et administrateurs sont suspendus, sauf sur autorisation
      Applicant and the Monitor or with leave of the Court.                                                                                                                  écrite de la Demanderesse et du Contrôleur ou sur permission du Tribunal.

      Except as permitted in the Initial Order, the Initial Order directs Laurentian University to make no payments of principal,                                            Sauf de la manière permise dans l’Ordonnance Initiale, celle-ci interdit à l’Université Laurentienne d’effectuer quelque
      interest or otherwise on account of amounts owing by the Applicant to its creditors as of February 1, 2021.                                                            paiement que ce soit au titre du capital, des intérêts ou à quelque autre titre relativement aux sommes dues à ses
                                                                                                                                                                             créanciers en date du 1er février 2021.
      No claims procedure has yet been submitted to or approved by the Court and creditors are therefore not required to
      file proofs of claim at this time.                                                                                                                                     Aucune procédure de réclamation n’ayant encore été soumise au Tribunal ni approuvée par ce dernier, les créanciers
                                                                                                                                                                             ne sont pas tenus de déposer de preuves de réclamation pour le moment.
      All parties requiring further information should refer to Laurentian University’s website available at https://Laurentianu.info.
      This website includes information for students, faculty and employees and other stakeholders.                                                                          Pour en savoir davantage, les parties devraient consulter le site Web de l’Université Laurentienne à l’adresse
                                                                                                                                                                             https://Ulaurentienne.info, où se trouvent des renseignements à l’intention des étudiants, du corps professoral, des employés
      The Monitor’s contact details for information specific to the CCAA Proceedings and not found on the Monitor’s website are:
                                                                                                                                                                             et des autres parties prenantes.
      Ernst & Young Inc. - The Court Appointed Monitor of Laurentian University of Sudbury
                                                                                                                                                                             Voici les coordonnées du Contrôleur pour obtenir des renseignements concernant la Procédure en vertu de la LACC
      100 Adelaide Street West, P.O. Box 1
                                                                                                                                                                             qui ne sont pas publiés sur son site Web :
      Toronto, ON, M5H 0B3
      Canada                                                                                                                                                                 Ernst & Young Inc. – Contrôleur nommé par le Tribunal de l’Université Laurentienne de Sudbury
      Telephone: 1-888-338-1766 / 1-416-943-3057                                                                                                                             100 Adelaide Street West, P.O. Box 1
      Email: LaurentianUniversity.monitor@ca.ey.com                                                                                                                          Toronto, ON, M5H 0B3
                                                                                                                                                                             Canada
                                                                                                                                                                             Téléphone : 1 888 338 1766 / 1 416 943 3057
                                                                                                © 2021 Ernst & Young Inc. All rights reserved.                               Courriel : LaurentianUniversity.monitor@ca.ey.com                          © 2021 Ernst & Young Inc. Tous droits réservés.
